Name: Council Regulation (EEC) No 1736/85 of 4 June 1985 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 85 Official Journal of the European Communities No L 170 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1736 / 85 of 4 June 1985 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables annexed to this Regulation shall be suspended at the level indicated in respect of each of them . These suspensions shall be valid :  from 1 July to 30 September 1985 for the products listed in Table I ,  from 1 July to 31 December 1985 for the products listed in Table II ,  from 1 July 1985 to 30 June 1986 for the products listed in Table III . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent , within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only partially in certain cases , due particularly to the existence of Community production , and to suspend them completely in other cases ; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the interests of Community production , Article 2 This Regulation shall enter into force on 1 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 4 June 1985 . For the Council The President L. GRANELLI No L 170 / 2 Official Journal of the European Communities 1 . 7 . 85 ANNEX TABLE I CCT heading No Description Rate of autonomous duty (% ) ex 29.04 A III a 2-Methylpropan-2-ol ( tert-butyl alcohol ) with a purity of not less than 90 % but not more than 96 % by weight 0 ex 39.02 C I a Polyethylene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 , having a density of not less than 0,945 and not more than 0,985 , for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 39.02 C I b ) Transparent polyethylene film , which will split longitudinally when stretched at right angles to its length , having a density of not less than 0,925 and yielding not less than 7 g /m2 and not more than 19 g / m2 , for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 3 TABLE II CCT heading No Description Rate of autonomous duty (% ) ex 13.03 A V ex 27.13 B II ex 28.20 A ex 28.20 A ex 28.55 A ex 29.01 D VII ex 29.03 C I ex 29.04 C I ex 29.08 A III c ) ex 29.08 A III c) ex 29.13 E ex 29.13 G II ex 29.14 B IV b ) ex 29.16 D ex 29.21 B II ex 29.22 D VII ex 29.22 E II ex 29.30 ex 29.31 B ex 29.34 C ex 29.35 Q ex 29.35 Q Extract of dewaxed pyrethrum 1-Alkenes containing a C 18 to C 30 carbon chain Aluminium hydroxide containing by weight not more than :  0,15 % of silicone dioxide  0,06% of diiron trioxide  0,2 % of disodium oxide Aluminium hydroxide oxide in the form of pseudoboehmite Phosphides of iron ( ferro-phosphorus) containing by weight :  not less than 68% and not more than 72% of iron  not less than 22 % and not more than 26 % of phosphorus  not more than 3,5% of silicon of which not less than 99 % by weight is of a particle size of less than 20 micrometres , for the manufacture of varnishes or paints ( a ) 1 ,3-Diisopropylbenzene with a purity of not less than 94 % by weight 2,2,2-Trifluoroethyltrichloromethanesulphonate Hexane-1 ,6-diol Bis(phenoxyphenoxy)benzene , mixed isomers l,2-bis(2,4,6,-tribromophenoxy)ethane for use in the manufacture of acrylonitrile-butadiene-styrene (ABS ) ( a ) 6'-Methoxy-2'-propiononaphthone 2-Chloro-4'-isobutylpropiophenone Crotonic acid 2,6-Dimethoxybenzoic acid 0,0 ' -Dioctadecyl pentaerythritol bis ( phosphite ) Pendimethalin ( ISO ) 1 ,8-Naphthylenediamine Methyl isocyanate Thiofanox ( ISO ) 2-Diphenylphosphinobenzoic acid Adenosine phosphate ( INN) 3 -( 1 -Ethyl - 1 -methylpropyl )isoxazol-5-ylamine 0 0 0 4 0 0 0 0 0 0 0 5 0 0 0 7 0 9 3 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 4 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 29.38 A Nicotinic acid ( INN ) 0 ex 29.38 B II Dexpanthenol ( INN) 0 ex 29.38 B III Folic acid ( INN ) 0 ex 29.38 B V Nicotinamide ( INN ) 0 ex 29.39 C I Serum gonadotrophin ( INN) 0 ex 29.39 D II Betamethasone 17,21-dipropionate ( INNM) 0 ex 29.39 D II Diflorasone di(acetate ) ( INNM ) 0 ex 29.39 E Calcitonin ( INN ), salmon-type and its salts 0 ex 29.39 E Prasterone ( INN ) 0 ex 29.39 E Calcitonin ( INN), porcine 0 ex 29.44 A Epicillin ( INN) 0 ex 29.44 A Piperacillin ( INN ) 0 ex 29.44 A and ex 30.03 A II a ) 1 Piperacillin sodium ( INNM) 0 ex 29.44 C and ex 30.03 A II b ) Amikacin ( INN ) and its salts 0 ex 29.44 C and ex 30.03 A II b ) Mitomycin ( INN ) 0 ex 29.44 C Amphotericin B ( INN ) 0 ex 29.44 C Minocycline hydrochloride ( INNM), dihydrate 0 ex 29.44 C Clindamycin ( INN ) and its salts and esters 0 ex 29.44 C Spectinomycin dihydrochloride ( INNM), pentahydrate 0 ex 29.44 C Nystatin ( INN ) 0 ex 29.44 C and ex 30.03 A II b ) Bleomycin sulphate ( INNM) 0 ex 29.44 C Sisomicin sulphate ( INNM) 0 ex 29.44 C Spectinomycin sulphate ( INNM ) 0 ex 29.44 C Tobramycin ( INN ) and its salts 0 ex 29.44 C Lincomycin ( INN ) and its salts and esters , for the manufacture of products falling within heading No 30.03 ( a ) 0 ex 29.44 C Monensin ( INN ) and its salts 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 5 CCT heading No Description Rate of autonomous duty (% ) ex 29.44 C Cefaclor ( INN) and its hydrates , salts and esters 0 ex 29.44 C Netilmicin sulphate ( INNM) 0 ex 29.44 C Dibekacin sulphate ( INNM) 0 ex 29.44 C Cefoxitin sodium ( INNM) 0 ex 29.44 C Cefradine ( INN ) 0 ex 29.44 C Cefamandole ( INN) and its salts and esters 0 ex 29.44 C Cefazolin ( INN) and its salts 0 ex 29.44 C Latamoxef ( INN ) and its salts and esters 0 ex 29.44 C Josamycin ( INN ) 0 ex 29.44 C Josamycin propionate ( INNM) 0 ex 29.44 C and ex 30.03 A II b ) Aclarubicine hydrochloride ( INNM) 0 ex 29.44 C Ribostamycin sulphate ( INNM) 0 ex 29.44 C Fumagillin dicyclohexylammonium (INNM) 0 ex 29.44 C Ceftezole ( INN) 0 ex 29.44 C Aztreonam (INN) 0 ex 29.44 C (5 R , 65) 6-[(R)-l-Hydroxyethy]]-3(2-iminomethylaminoethylthio)-7-oxo-l-azabicyclo [3.2.0]-hept-2-ene-2-carboxylic acid 0 ex 29.44 C Midecamycin diacetate (INNM) 0 ex 29.44 C Cefotetan ( INN ) 0 ex 29.44 C Ceftizoxime sodium ( INNM) 0 ex 38.19 K Sintered magnesite mixed with small quantities of mineral oils 0 ex 38.19 X A mixture of 5-ethyl-2-methyl-2-oxo-l ,3,2X, 5 -dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l ,3 ,2A. 5-dioxaphosphoran-5-ylmethyl ) methylphosphonate 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % but not more than 30 % by weight 0 ex 38.19 X Mixed oxides of barium , bismuth , lead , titanium and zinc in powder form , having a barium content of not less than 5 % and a titanium content of not less than 15 % by weight , for use as dielectric materials during the manufacture of multilayer ceramic capacitors (a ) 0 ex 39.01 C IV Poly( £ps*/o «-caprolactam) film having a softening point of not less than 200 °C 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 6 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 , having a density of not less than 0,958 at 23 °C and containing by weight not more than :  50 ppm of aluminium  2 ppm of calcium  2 ppm of chromium  2 ppm of iron  2 ppm of nickel -  2 ppm of titanium  8 ppm of vanadium for the manufacture of chlorosulphonated polyethylene ( a ) 0 ex 39.02 C II Microporous polytetrafluoroethylene film coated on one side with a polymer permeable to water vapour not less than 30 cm in width and weighing not more than 50 g /m2 0 ex 39.02 C II Microporous polytetrafluoroethylene film of a width of not less than 30 cm and weighing not more than 22,4 g /m2 0 ex 39.02 C II Poly( 1 -chlorotrifluoroethylene ) film 0 ex 39.02 C XI Poly( vinyl butyral ) film having a graduated coloured band 8 ex 39.02 C XIV a ) Polymerization products of acrylic acid , with alkyl methacrylate and small quantities of other monomers for use as thickeners in the manufacture of textile printing pastes ( a ) 0 ex 39.02 C XIV a ) Copolymers of ethylene with acrylic acid , or with methacrylic acid , containing not less than 3 % and not more than 30 % of acrylic acid or methacrylic acid by weight , in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Copolymer of vinyl alcohol with ethylene , in one of the forms mentioned in note 3 (b ) to Chapter 39 0 ex 51.01 A Yarn of poly(p-phenylene terephthalamide ) for uses other than for the manufacture of tyres or of products used in the manufacture of tyres ( a ) 2 ex 56.01 A and ex 59.01 B I Fibres of poly(p-phenylene terephthalamide ) 2 ex 56.01 A Acetalized , multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized poly( vinyl alcohol ) and vinyl chloride 0 ex 58.07 A and ex 59.04 Braid , wholly of polyglycollic acid yarn 0 ex 58.07 A and ex 59.04 Braid of yarn of a copolymer of glycollic acid and lactic acid , whether or not coated , for the manufacture of surgical sutures ( a ) 0 ex 59.03 B Spun-bonded fibre fabric of continuous polyester filaments bonded together with polyacrylates , pressed and embossed with a weave pattern , whether or not impregnated or coated , in the piece or cut into rectangles 0 ex 59.17 D Yarn of poly(p-phenylene terephthalamide ), impregnated , oiled 0 ex 69.03 C and ex 69.09 B Yarn of continuous ceramic filaments , each filament of which contains not less than 12% by weight of diboron trioxide , not more than 26 % by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 7 CCT heading No Description Rate of autonomous duty ( % ) ex 70.20 A Non-textile glass fibres having a diameter of less than four micrometres ex 70.20 A Felts and similar products of non-textile glass fibres , of a weight per square metre of not more than 120 grams and a fibre diameter , excluding any coating , of not more than 7 micrometres , for the manufacture of filtration products ( a ) ex 84.55 C Winchester or thin film technology magnetic heads for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre ex 84.55 C Dot matrix displays , whose external dimensions do not exceed 15 x 90 x 280 mm excluding cables and connectors consisting of a layer of liquid crystals between two sheets or plates with .30 720 dots ( arranged in 64 lines and 480 columns ), mounted on a printed-circuit board comprising electronic components providing drive functions , with or without cable and connector ex 84.55 C Dot matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots ( arranged in 64 lines and 240 columns ), complete with an interface electronics board in C-MOS technology whose exterior dimensions do not exceed 181 x 76 x 15 mm , with not more than 544 connecting areas ex 84.55 C Dot matrix displays , whose external dimensions do not exceed 14 x 40 X 210 mm excluding cables and connectors , consisting of two glass layers or sheets in which are arranged crystal displays with 2 560 dots ( arranged in 16 lines and 160 columns ) or 2 400 dots ( arranged in 16 lines and 150 columns ) mounted on a printed circuit board comprising electronic components providing drive and control functions , with or without 10 or 20-core flat cable connector 0 0 0 0 0 0 0 0 ex 84.55 C Magnetic read / write elements in thin film technology for the manufacture of magnetic heads for disc file peripherals , capable of recording to a density of not less than 10 tracks per mm , in the form of sheets measuring not more than 48 x 48 mm and containing not less than 200 elements or in the form of strips measuring not more than 4 x 48 mm and containing not less than 10 elements ( a ) ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two static random-access memories of N-MOS ( including H-MOS ) technology (N-MOS-S-RAMs), in the form ofmonolithic integrated circuits each with a storage capacity of 2 K bits and with a total storage capacity of either 8 K x 1 bit , or 4 K x 2 bits , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to assemblies complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 8 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories ( EPROMs ), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 128 K bits and a quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MM-30 or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  four UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MC-35 or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  two static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description 2 ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 64 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits 1 . 7 . 85 Official Journal of the European Communities No L 170 / 9 CCT heading No Description Rate of autonomous duty ( % ) ex 84.55 C (cont 'd )  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDI i 8808 B-20 EDM 8808 C-10 EDI 1 8808 G-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , comprising static random-access memories of C-MOS technology ( C-MOS S-RAMs) with a storage capacity of 256 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated circuits each with a capacity of 64 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including the following combination of figures and letters : EDM 8832 MC-20 or  other identification markings relating to assemblies complying with the abovementioned description 2 2 2 ex 84.55 C Assemblies for automatic data-processing machines comprising a UV-erasable , programmable , read-only memory ( EPROM ) with a storage capacity of 64 K bits and a static random-access memory of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 32 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  one UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit , with a storage capacity of 64 K bits and with a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form oi monolithic integrated circuits , each with a storage capacity of 16 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDM 90804 BS-25 ( 15 ) EDH 90804 BS-30 ( 20 ) or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines comprising UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 128 K bits and static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 128 K bits No L 170 / 10 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty ( % ) ex 84.55 C (cont 'd ) consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted : two UV-erasable , programmable , read-only memories (EPROMs ) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface two static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits one decoder in the form of a monolithic integrated circuit one decoupling capacitor - two resistances The assemblies bear : an identification marking either consisting of or including the following combination of figures and letters : EDH 91616 CL-30 ( 20 ) or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C 2 2 Assemblies for automatic data-processing machines , comprising UV-erasable , programmable , read-only memories (EPROMs ) with a storage capacity of 64 K bits and static random-access memory in C-MOS technology ( C-MOS S-RAM) with a storage capacity of 48 K bits consisting of a multilayer substrate , the exterior dimensions of which do not exceed 17 x 39 mm with 28 connecting pins on which are mounted : a UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit with a storage capacity of 64 K bits and a quartz window on the upper surface - three static random-access memories in C-MOS technology (C-MOS S-RAM) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits a decoder in the form of a monolithic integrated circuit - a decoupling capacitor  two resistances The assemblies bear : an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 90806 BS-25 ( 15 ) EDH 90806 BS-30 ( 20 ) or  other identification markings relating to assemblies complying with the above description ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two quasi-static random-access memories of N-MOS ( including H-MOS ) technology , other than dynamic (N-MOS (quasi-static RAMs ) in the form of monolithic integrated circuits each with a storage capacity of 4 K bits and with a total storage capacity of either 1 6 K x 1 bit or 8 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 4599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 4599774 4599893 1 . 7 . 85 Official Journal of the European Communities No L 170 / 11 CCT heading No Description Rate of autonomous duty (% ) ex 84.55 C (cont 'd) or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers with one or two static random access memories of bipolar technology ( bipolar S-RAMs ) in the form of monolithic integrated circuits , each with a storage capacity of 1 K bits and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing :  an identification marking , either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Magnetic bubble memories with a storage capacity of not more than 4 megabits contained in a housing the exterior dimensions of which do not exceed 43 x 44 mm , with not more than 42 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : MBM 2011 MBM 2256 FBM 54 DB FBM 64 DA 7110 7114-1 BDL 0133 BDL 0134 BDN 0151 or  other identification markings relating to magnetic bubble complying with the abovementioned description 0 0 0 0 0 0 ex 84.55 C Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuits boards , the dimensions of which do not exceed 290 X 310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories ( ECL-RAMs ) and combinations thereof contained in a framework the dimensions of which do not exceed 61 1 x 501 x 596 mm which serves as a housing and interconnector for the printed circuit boards , which bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : CO IB 2675 E 500 CO IB 2675 H 500 CO IB 2675 H 501 CO IB 2675 ' H 502 CO1B 2675 H 503 CO I B 2675 H 504 or  other identification markings relating to components complying with the abovementioned description ex 84.63 B II Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 180 tonnes ex 85.01 B I b ) DC electric motor , brushless , with an incorporated electronic control plate , outside rotor with circular cross-section and maximum diameter of 95 mm , aluminium precision-made hub with inside diameter of 28,6 mm , speed of 300 rpm , supply voltage of 12 volts ± 10 % No L 170 / 12 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.01 B I b ) DC ; electric motor , brushless , with outside rotor of a maximum diameter of 55 mm , coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of 44 mm , four-phase winding , rated speed of 3 600 rpm , supply voltage 12 volts ± 10 % and fitted with wires and connectors 0 ex 85.01 B I b ) Two-phase DC electric motor , brushless , with an external rotor of 62 mm maximum diameter and incorporating an electronic control panel , maximum dimensions 85 x 85 x 20 mm , including the shaft , nominal operating voltage of 12 volts ± 10 % and a rate of rotation of 300 rpm 0 ex 85.01 B I b ) I lybrid-type step-by-step motor , with angle of step of 0,9 ° , 400 steps per revolution , 4-phase rotation sequence with bipolar-type winding , consisting of a rotor , of a laminated stator held between two square flanges , not more than 40 mm wide , fitted with biterminate shaft , wires and connectors 2,5 ex 85.18 B Adjustable capacitor , in the form of a circular plate fitted with a screw head in its centre and two connecting tags , of a thickness not exceeding 3 mm and a capacity of from 5 to 30 picofarads , lor the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.19 A Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10 -6 cm3 He / sec at 1 bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 85.19 A Reed switches in the form of a glass capsule containing not more than three electrical contacts on metal arms and a small quantity of mercury 0 ex 85.19 C Single-face printed circuit , of dimensions not exceeding 30 x 30 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.21 A V Cathode ray tubes with dot mask ( so-called dot-mask technology ), with electron guns arranged in triangular fashion ( so-called delta technology), with a distance between the coloured dots of 0,31 mm , with devices for automatic convergence 0 ex 85.21 A V Cathode ray tubes with a memory ( direct view storage tubes ) for the reproduction of alphanumeric and analogue data , equipped with a scanning device , for reading the images 0 ex 85.21 A V Colour cathode-ray tubes , using shadow mask , in-line technology in which images are displayed on a screen with a usable surface not exceeding 165 x 165 mm for use in electronic flight instrument , warning and systems displays ( a ) 0 ex 85.21 A V Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.21 C Quartz crystal oscillating at a frequency of 4 194 304 Hz , contained in a housing , for the manufacture of products falling within Chapter 91(a ) 0 ex 85.21 C Quartz crystal oscillating at a frequency of 32 768 Hz , contained in a cylindrical housing of a length not exceeding 8,3 mm and a diameter not exceeding 3,2 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm, consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 13 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than two in number , comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic ex 85.21 D II Monolithic integrated circuits , consisting of eight independent elements capable of controlling the eight segments and / or characters of fluorescent or gas discharge displays , contained in a housing the exterior dimensions of which do not exceed 7 x 23 mm , with not more than 18 connecting pins and bearings :  an identification marking either consisting of or including one of the following combinations of figures : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II 0 0 0 8,5 Read-only memories ( ROMs ), in the form of a monolithic integrated circuit , with a storage capacity of 16 K x 8 bits , with read-register and serial output control , contained in a housing the exterior dimensions of which do not exceed 5 0 x 16 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the abovementioned description ex 85.21 D II Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 K bits and a standby current of not more than 0,03 mA , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm, with not more than 54 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 MB 83256 or  other identification markings relating to C-MOS ROMs complying with the abovementioned description ex 85.21 D II Read-only memory of C-MOS technology (C-MOS ROM ) with a storage capacity of 1 megabit in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : HN 62301 P , MB 831124 , TC 531000 P or  other identification markings relating to C-MOS ROMs complying with the abovementioned description 8,5 No L 170 / 14 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs) of Schottky TTL technology , with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins or contact areas , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 12 5305 6305 76 LS 03 27 S 13 5306 6306 7620 5308 6308 7621 28 L 22 5309 6309 28 LA 22 53 S 240 63 S 240 82 S 114 28 L2 XMFC 53 S 241 63 S 241 82 S 130 6335 82 S 131 29613 54 S 570 6336 29770 54 S 571 93436 29771 7053 93446 5604 7058 38510 5624 MB 7115 74 S 570 MB 7116 74 S 571 MB 7117 MB 7118 or - other identification markings relating to PROMS complying with the abovementioned description 11,5 ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs ) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins or 28 contact areas and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 18 S 42 29620 54 S 472 74 S 472 18 S 46 29621 54 S 473 74 S 473 18 SA 42 29622 54 S 474 74 S 474 18 SA 46 29623 54 S 475 74 S 475 29624 54 S 476 74 S 476 24 S 41 29625 54 S 477 74 S 477 24 SA 41 29626 54 S 572 74 S 572 29627 54 S 573 74 S 573 27 S 15 54740 27 S 25 3604 54741 7640 27 S 26 3624 7641 27 S 27 3625 5605 7642 27 S 28 5625 7643 27 S 29 38510 7644 27 S 30 6340 7645 27 S 31 5340 6341 7646 27 S 32 5341 63 S 440 7647 27 S 33 53 S 440 63 RA 441 7648 53 RA 441 63 RS 441 7649 28 L 42 53 RS 441 63 S 441 28 L 45 53 S 441 6348 82 HS 137 28 L 46 5348 6349 82 HS 147 28 P 42 5349 6350 82 S 115 28 P 45 5350 6351 82 S 136 28 R 45 5351 6352 82 S 137 28 S 4 XFD 5352 6353 82 S 140 28 SA 41 5353 82 S 141 28 S 42 HM 6641 82 S 142 1 . 7 . 85 Official Journal of the European Communities No L 170 / 15 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd ) 28 SA 42 82 S 146 28 S 45 7054 82 S 147 28 S 46 7059 28 SA 46 93438 7121 93448 7122 ^ 93452 7123 93453 7124 7125 7126 7226 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Programmable , non-erasable read-only memories (PROMs ) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and 28 contact points and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : 24 S 81 3628 74 LS 478 82707 24 SA 81 . 74 S 2708 82708 24 S 86 5380 74 S 454 82 HS 185 5381 74 S 455 82 LS 180 27 S I 80 5388 74 S 478 82 LS 181 27 S 181 5389 74 S 479 82 S 180 27 S 1 85 53 S 840 82 S 181 27 S 35 53 S 841 7608 82 S 182 7680 82 S 183 28 1 . 85 54 LS 478 7681 82 S 184 28 I 86 54 S 2708 7684 82 S 185 28 P 85 54 S 454 7685 82 S 2708 28 R 35 54 S 455 7686 28 R 85 54 S 478 7687 87 S 180 28 S 2708 54 S 479 7688 87 S 181 28 S 85 7689 87 S 184 28 S 86 6380 87 S 185 28 SA 86 6381 77 S 180 87 S 186 28 S 8 XMFE 6388 77 S 181 87 S 187 6389 77 S 184 29623 63 S 840 77 S 185 93450 29630 63 S 841 77 S 186 93451 29631 77 S 187 93460 29632 7050 93461 29633 7055 TBPS 81 M 93465 29634 7060 93466 29635 93 L 450 29636 7127 93 L 451 29637 7128 29650 7129 9460 29651 7130 29652 7131 29653 7132 7232 or  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II UV-enisable , programmable , read-only memories (EPROMs) with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with a quartz window on the upper surface and bearing : No L 170 / 16 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd) -  an identification marking either consisting of one of the following combinations of figures or including one of following combinations : B 1702 A AMI 702 ADC 82140 PP or  other identification markings relating to EPROMs complying with the abovementioned description ex 85.21 D II Electrically erasable programmable , read-only memories (E2PROMs ) with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 2804 A or  other identification markings relating to E2PROMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : X 2816 A 52 B 13 52 B 13 H or  other identification markings relating to E 2PROMs complying with the abovementioned description 8,5 0 0 0 0 ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : X 2864 A MCM 2864 52 B 33 52 B 33 H or  other identification markings relating to E 2PROMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 128 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or  other identification markings relating to E2PROMs complying with the abovementioned description 1 . 7 . 85 Official Journal of the European Communities No L 170 / 17 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs) with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 28256 A or  other identification markings relating to E2PROMs complying with the abovementioned description ex 85.21 D II Electrically erasable , programmable , read-only memories (E 2PROMs) with a storage capacity of 256 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 12 mm , with not more than eight connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : NMC 9306 or  other identification markings relating to E2PROMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of TTL technology ( TTL S-RAMs ) with a storage capacity of 1 K bit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm, with not more than 22 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : 0 0 0 8,5 2205 74 LS 214 93412 74 LS 215 93 L 412 2510 74 LS 314 93415 2511 74 LS 315 93 L 415 74 S 207 93422 74 S 208 93 L 422 74 S 214 93425 74 S 314 93 F 425 93 L 425 or  other identification markings relating to TTL S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS-S-RAMs) with a storage capacity of I K x 4 bits and access time not exceeding 70 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm , with not more than 18 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : AM 2149 PD 2149 SY 2149 H TMS 2149 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description No L 170 / 18 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs ), with a storage capacity of 4 K x 1 bit , a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1 mA , in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 9 x 26 mm , with 18 connecting pins , and bearing : an identification marking either consisting of or including one of the following combinations of figures and letters : 6147 MCM 61 L 47 or - other identification markings relating to C-MOS S-RAMs complying with the abovcmentioned description 4 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 8104 8108 8112 8114 8185 4008 4118 PD 421 4801 or other identification relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories ( S-RAMs ), with a storage capacity of 16 K x 1 bit , a maximum access time of 35 ns and a standby power of not more than 150 milliwatts , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : HM 6267 HP-35 MCM 2016-35 MB 81C 67-35 or  other identification markings relating to S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ) with a storage capacity of 2 K x 8 bits and a maximum access time of 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : TMM 2018 H-35 TMM 2018 H-45 65161 65162 1 . 7 . 85 Official Journal of the European Communities No L 170 / 19 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd) or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static , random-access memory of C-MOS technology (C-MOS S-RAM) with a storage capacity of 2 K x 8 bits and with a maximum standby power of 0,025 milliwatts at 25 °C in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x33 mm with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : TC 5516 A TC : 5517 A MB 84-16-20 L MB 84-16-25 L MB 84-17-20 L MB 84-17-25 L MB 84-18-20 L MB 84-18-25 L or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 8,5 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs ), in the form of a monolithic integrated circuit consisting of two stacked substrate layers each with two chips , each having a storage capacity of 2 K bits and with a total storage capacity of 8 K x 1 bit or 4 K x 2 bits , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 23 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of N-MOS ( including H-MOS ) technology (N-MOS S-RAMs) with a storage capacity of 256 x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : M 120 8101 8111 2101 21 H 01 9101 2102 91 L 01 2111 9111 21 H 11 91 I. 11 2112 9112 21 H 12 91 L 12 9122 91 L 22 No L 170 / 20 Official journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd) or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 64 K bits in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters or including one of those combinations : TC 5564 TC 5565 C HM 6264 P-12 HM 6264 P-15 MB 8464 MCM 6164 6264 LFP-15 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on a programmable , electrically erasable , read-only memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or  other identification markings relating to S-RAMs superimposed of E 2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 1 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM) with a storage capacity of 2 K bit , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letter : X 2002 or  other identification markings relating to S-RAMs stacked on E2PROMs complying with the abovementioned description 0 1 - 7 . 85 Official Journal of the European Communities No L 170 / 21 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Monolithic integrated circuit consisting of a static , random-access memory (S-RAM ) with a storage capacity of 4 K bits , superimposed bit-for-bit on an electrically erasable , programmable , read-only memory (E 2PROM), contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letter : X 2004 or  other identification markings relating to SRAMs stacked on E 2PROMs complying with the abovementioned description ex 85.21 D II 'Quasi-static' random-access memories of N-MOS ( including H-MOS ) technology (N-MOS quasi-static RAMs ), in the form of a monolithic integrated circuit consisting of two stacked substrate layers , each with two chips , each having a storage capacity of 4 K bits and with a total storage capacity of 16 K x 1 bit or 8 K x 2 bits , contained in a housing the exterior dimensions of which do not exceed 13x13 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 45998934599766 4599767 4599768 or 4599769 4599770 4599771 4599772 4599773 4599774  other identification markings relating to N-MOS quasi-static RAMs complying with the abovementioned description 0 0 0 ex 85.21 D II Random-access memories of ECL technology (ECL-RAMs ) with a storage capacity of 1 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 10 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures or figures and letters : PB 10474 100474 or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 85.21 D II Field programmable array logics (PALs ) of bipolar technology , in the form of a monolithic integrated circuit , with fusible links , a programmable AND array , fixed OR array , not more than 20 inputs and not more than 10 outputs , whether or not with registers , contained in a housing the exterior dimensions of which do not exceed 19 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combinations of figures and letters : 10 H 8 16 A 4 18 L 4 10 L 8 16 C 1 16 H 2 20 C 1 12 H 6 16 L 2 20 L 2 12 L 6 16 L 6 20 L 10 12 L 10 16 L 8 20 X 4 16 R 4 20 X 8 14 H 4 16 R 6 20 X 10 14 I , 4 16 R 8 14 1 . 8 16 X 4 No L 170 / 22 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) or  other identification markings relating to PALs complying with the abovementioned description ex 85.21 D Programmable , non-erasable , logic circuits ( field programmable logic array ) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing : an identification marking either consisting of or including one of the following combinations of figures or figures and letters : FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 82 S 100 82 S 101 93458 93459 or  other identification markings relating to programmable logic arrays complying with the abovementioned description ex 85.21 D II Semi-custom logic array (Gate arrays ) of C-MOS technology , in the form of a monolithic integrated circuit , with not less than 8 000 2-input NAND functions , contained in a housing the exterior dimensions of which do not exceed 39 x 39 mm , with not less than 179 connecting pins and bearing :   an identification marking either consisting of or including the following combination of figures and letters : MB 66000 VH or ,  other identification markings relating to C-MOS logic arrays complying with the abovementioned description 5 5 0 0 ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 1 8 K bits and not more than 65 K bits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing the exterior dimensions of which do not exceed 17 x 58 mm , with not more than 80 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 CD 3200-3299 TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 HD 38800 HD 38820 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D C entral processing unit of N-MOS ( including H-MOS ) technology (N-MOS CPU ), in the form of a monolithic integrated circuit consisting of a 16 x 16 bit service memory , a 16 X 20 bit service memory , a 32 x 32 bit service memory , an 8 x 8 bit service memory , a 16 bit register , two 20 bit registers , an 8 bit register , one 12 bit register , a 5 bit counter and timing network , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing : 1 . 7 . 85 Official Journal of the European Communities No L 170 / 23 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking eitherr consisting of or including the following combination of figures and letters : LSI-604041855 or  other identification markings relating to N-MOS central processing units complying with the abovementioned description 0 ex 85.21 D II Contention resolving local area network (LAN ) controllers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 16 mm , with not more than 48 connecting pins , and bearing :  an identification marking either consisting of the following combinations of figures or figures and letters or including one of those combinations : MCM 68590 AM 7990 8001 8003 82586 or  other identification markings relating to contention resolving local area network controllers complying with the abovementioned description 0 ex 85.21 D II Direct-access memory controllers of N-MOS ( including H-MOS ) technology (N-MOS DMA controller ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 8237 8257 MCM 68440 MCM 68450 HD 6844 HD 68 A 44 HD 68 B 44 HD 68450-4 HD 68450-6 HD 68450-8 AM 9517 A CO 21698 or  other identification markings relating to N-MOS DMA controllers complying with the abovementioned description 8,5 ex 85.21 D II Graphic display controller (GDC ) with the capacity for controlling a 256 K word 16 bit memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 52 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figure^ and letters : PD 7220 or  other identification markings relating to GDCs complying with the abovementioned description 0 ex 85.21 D II Hard-disc controllers of N-MOS ( including H-MOS ) technology (N-MOS HDCs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 53 mm , with not more than 40 connecting pins and bearing : ' No L 170 / 24 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking either consisting of or including one of the following combinations of figures and letters : WD 1010 PD 7261 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description ex 85.21 D II Multi-protocol communication controller of MOS technology (MOS-MPCC) for the transmission and receiving of data specialized in the synchronous mode , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures : 2652 16456 68652 8273 8274 or  other identification markings relating to multi-protocol communication controllers (MOS-MPCC ) complying with the abovementioned description ex 85.21 D II Arithmetic-logic units of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 1 6 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , an error detection and management logic , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing:  the identification marking : ALU 0486 or  other identification markings relating to arithmetic-logic units complying with the abovementioned description 0 0 0 0 0 ex 85.21 D II Logic control circuits of N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of one 7 bit register , three timers , one multiplexer sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking : MIC 0482 or  other identification markings relating to logic control circuits complying with the abovementioned description ex 85.21 D II Logic circuit of N-MOS ( including H-MOS ) technology (N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : H 108982 (MCC) or  other identification markings relating to N-MOS logic circuits (N-MOS LCs ) complying with the abovementioned description 1.7 . 85 Official Journal of the European Communities No L 170 / 25 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Sequence control circuits of N-MOS ( including H-MOS) technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , three 16 bit registers , one 16 x 16 bit service memory , one 7 x 17 bit last-in first-out (LIFO ) memory , one adder circuit , decodifying logic , priority logic , error detection and management logic , one 16 bit multiplexer , one 8 bit counter and a timing network , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing :  the identification marking: CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description » 0 ex 85.21 D II Error correction and detection unit (ECDU ) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm , with not more than 48 connecting pins and bearing :  an identification marking either consisting of or including the following combinations of figures and letters : 2960 74 F 630 74 F 631 DP 8400 74 I S 630 74 LS 631 or  other identification markings relating to error correction and detection units (ECDUs) complying with the abovementioned description 0 ex 85.21 D II Error detection and correction circuit of N-MOS ( including H-MOS) technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 contact areas and bearing :  an identification marking either consisting of or including the following combination of figures : 8206 or  other identification markings relating to N-MOS error detection and correction circuits complying with the abovementioned description 0 ex 85.21 D II Burst error processor (BEP ) or N-MOS ( including H-MOS ) technology for detecting and correcting multiple errors derived from a line of magnetic discs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including one of the following combination of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification marking relating to N-MOS burst error processor complying with the abovementioned description 0 ex 85.21 D II Electronic control circuit of bipolar technology in the form of a monolithic integrated circuit for the control of dynamic random-access memories (D-RAMs), capable of multiplexing address and generating timing , contained in a housing the exterior dimensions , of which do not exceed 17 x 62 mm , with not more than 48 connecting pins and bearing : No L 170 / 26 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 or  other identification markings relating to electronic control circuits complying with the abovementioned description ex 85.21 D II N-MOS ( including H-MOS ) programmable communication interfaces (N-MOS PCIs), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letter : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description ex 85.21 D II Enhanced programmable communications interface (EPCI ), in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16 x 38 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 2661 or  other identification markings relating to EPCIs complying with the abovementioned description 0 8,5 0 0 0 ex 85.21 D II Serial interfaces , capable of implementing the data stream encoding , decoding and associated control functions for a local area network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm, with not more than 24 connecting pins and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or one of those combinations : AM 7991 8002 8023 82501 or  other identification markings relating to serial interface devices complying with the abovementioned description ex 85.21 D II Station digital interface circuit for parallel / serial or serial / parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID), in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : WCC 295 G or  other identification markings referring to station interface digital circuits complying with the abovementioned description 1 . 7 . 85 Official Journal of the European Communities No L 170 / 27 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II N-MOS ( including H-MOS ) programmable interval timers (N-MOS PITs ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 8253 or  other identification markings relating to N-MOS PITs complying with the abovementioned description ex 85.21 D II Demodulator / tone decoder of bipolar technology for frequency decoding , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 10 x 21 mm , with not more than 14 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2211 or  other identification markings relating to demodulator tone decoders complying with the abovementioned description ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 42 connecting pins , for the production of automatic time-switches , instrument panel clocks and of a similar type for motor vehicles ( a ), and bearing :  an identification marking either consisting of or including one of the following combination of figures and letters : 6 0 0 0 HI 2060 HI 2065 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description ex 85.21 D II C-MOS clock circuits , operating from a single 1 ,5 V power supply , with a liquid crystal display (LCD ) driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 21 mm, with not more than 56 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : TC 8219 AF or  other identification markings relating to C-MOS clock circuits complying with the abovementioned description ex 85.21 D II P-MOS 12 / 24-hour clock circuits , incorporating an elapsed time facility , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 54 x 14 mm , with not more than 42 connecting pins and bearing :  an identification marking either consisting of or including one of the following combination of figures and letters : MM 53124 LM 8363 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 28 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) or other identification markings relating to clock circuits complying with the abovementioned description ex 85.21 D II Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the dimensions of which do not exceed-2 x 4 x 4 mm , with not more than 10 connecting pins and bearing : an identification marking either consisting of or including one of the following combinations of figures and letters : V 35 C 05 or other identification markings relating to amplifiers complying with the abovementioned description This amplifier is for the manufacture of products falling within subheading 90.19 B I ( a ) ex 85.21 D II Transceivers with four channels (Quad bus ) of ALP Schottky technology with on-chip D type registers and internal ODD 4 bit parity generator / checker , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2907 or  other identification markings relating to transceivers (Quad bus ) complying with the abovementioned description 0 0 0 8,5 0 ex 85.21 D II Universal Synchronous / Asynchronous Receiver / Transmitter (USART) of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MSM 82C51 or  other identification markings relating to Universal Synchronous /Asynchronous Receiver / Transmitters complying with the abovementioned description ex 85.21 D II Four-line drivers of advanced , low-power Schottky technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 7 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : AM 26LS29 SN 75172 SN 75174 or  other identification markings relating to four-line drivers of ALPS technology complying with the abovementioned description ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 /29 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II 8 bit microprocessor of N-MOS ( including H-MOS ) technology with 16 bit internal architecture , in the form of a monolithic integrated circuit consisting of a central processing unit (CPU ), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the dimensions of which do not exceed 30 x 30 mm with not more than 68 contact areas , and bearing :  an identification marking consisting of or including the following combination of figures : 80188 or  other identification markings relating to microprocessors complying with the abovementioned description 8,5 ex 85.21 D II 16 bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 67 x 24 mm , with not more than 52 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 29116 or  other identification markings relating to microprocessors complying with the abovementioned description 0 ex 85.21 D II 16 bit microprocessor in N-MOS ( including H-MOS ) technology , in the form of a monolithic integrated circuit , consisting of a central processing unit (CPU), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and external chip selection logic , a programmable wait state generator with bus control unit , contained in a housing the external dimensions of which do not exceed 30 x 30 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relations to microprocessors complying with the above description 8,5 ex 85.21 D II Numeric processor extension unit of N-MOS ( including H-MOS) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic integrated circuit , contained in a package the exterior dimensions of which do not exceed 15 x 52 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures : 8087-3 8087-2 80287 or  other identification markings , relating to N-MOS NPXs complying with the abovementioned description 0 ex 85.21 D II Floppy-disc data separator ( FDDS ), in the form of a monolithic integrated circuit , contained in a package the exterior dimensions of which do not exceed 8x10 mm , with not more than 8 connecting pins and bearing : No L 170 / 30 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking either consisting of or including one of the following combinations of figures and letters : FDC 9216 FDC 9216-B WD 9216-00 WD 9216-01 or  other identification markings relating to FDDS, complying with the abovementioned description 0 ex 85.21 D II C-MOS-phoneme speech synthesizer , with a supply current of less than 10 mA , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : SC 01 SSI 263 or  other identification markings relating to phoneme speech synthesizers complying with the abovementioned description 0 ex 85.21 D II Triple video digital to analogue converter (VDAC), each channel having a capacity of not more than 8 bits with a maximum conversion time of not more than 25 nanoseconds , in the form of a hybrid integrated circuit whether or not incorporating three random access memories (RAMs ) each with a storage capacity of not more than 2 K bits , contained in a housing the exterior dimensions of which do not exceed 54 x 62 mm , with not more than 61 connecting pins and bearing :  an identification marking consisting of one of the following combinations of letters and figures : VDAC 444 TD RGB DAC 4 T RGB DAC 8 E RGB DAC 8 T or  other identification markings relating to triple VDACs complying with the abovementioned description 0 ex 85.21 D II Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 11x11 mm , with not more than 16 connecting pins , and bearing :  an identification marking consisting of or containing the following combination of figures : 0078-10 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of bipolar technology (bipolar SRAMs ), in the form of a monolithic integrated circuit and with a storage capacity of 64 x 9 bits , contained in a housing the external dimensions of which do not exceed 15 x 40 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 82 S 09 1 . 7 . 85 Official Journal of the European Communities No L 170 / 31 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) or  other identification markings relating to bipolar SRAMs complying with the abovementioned description ex 85.21 D II 8 bit ( octal ) dynamic memory bipolar driver in the form of a monolithic integrated circuit contained in a housing the external dimensions of which do not exceed 16 x 33 mm , with not more than 20 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : AM 2965 AM 2966 or  other identification markings relating to dynamic memory bipolar drivers complying with the above description ex 85.21 D II Bus interface circuits of bipolar technology with 9 or 10 bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 X 34 mm , with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of numbers and letters : AM 29843 AM 29844 AM 29821 AM 29823 AM 29824 or  other identification markings relating to BUS interface circuits which comply with the above description 0 0 0 0 0 0 ex 85.21 D II Multiple bus interface circuit (Multiple Bus Buffer ) of low power Schottky technology for interfacing the error correction and detection unit system data bus and dynamic random access memory (D-RAM), in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8x33 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including the following combination of numbers and letters : AM 2961 or  other identification markings relating to error correction multiple bus buffers which comply with the above description ex 85.21 D II Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm with not more than 42 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to status and shift control units complying with the above description ex 85.21 D II Amplifier , in the form of a monolithic integrated analog circuit the exterior dimensions ofwhich do not exceed 3x3 mm for use in the manufacture of products falling within subheading 90.19 B I ( a ) ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 32 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II Text-co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins , and bearing :  an identification marking either consisting of or including the following combination of figures and letters : C 82 730 or  other identification markings relating to text-co-processors complying with the above description ex 85.21 D II Single-chip-microcomputer , in the form of a monolithic integrated circuit , consisting of an arithmetic-logic unit with a capacity of 8 bits plus an electronic , programmable , read-only memory (EPROM) UV erasable with a capacity of 32 K bits and a random access memory ( RAM ) with a capacity of 1 K bit , two 16 bit counters , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm , with a quartz window and not more than 40 connecting pins and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 8751 or  other identification markings relating to single-chip-microcomputers which conform to the foregoing description ex 85.21 D II Subscriber line audio-processing circuit ( SLAC) with two digital signal processors , an analogue-digital converter and a digital-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm with not more than 28 connecting pins and bearing:  an identification marking either consisting of or including one of the following combinations of figures and letters : 0 0 8,5 8,5 AM 7901 AM 7905 or  other identification markings relating to SLACs complying with the abovementioned description 85.21 D II Monolithic integrated circuit in the form ofpulse code modulation (PCM) ofN-MOS (including H-MOS ) technology , with encoding decoding and filter functions and a maximum data clock frequency of more than 3,5 MHz , contained in a housing the exterior dimensions of which do not exceed 8 x 26 mm , with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 2913 or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Non-volatile memory in the form of a monolithic integrated circuit , consisting of a C-MOS S-RAM , with a capacity of 16 K bits and internal power supply , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MK 48 Z 02 (B ) 1 . 7 . 85 Official Journal of the European Communities No L 170 / 33 CCT heading No Description Rate of ¢ autonomous duty (% ) ex 85.21 D II (cont 'd) or  other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II Single-chip microcomputers in O-MOS technology , in the form of a monolithic integrated circuit consisting of an ALU with a capacity of 32 bits plus a ROM with a capacity of 24 K bits and a RAM with a capacity of 2 K bits , contained in a housing the exterior dimensions ofwhich are not less than 30 X 30 mm , with a minimum of 88 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : MB 8764 or  other identification markings relating to non-volatile memories complying with the abovementioned description ex 85.21 D II Subscriber line interface circuit ( SLIC ) with direct internal relay drive , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 5502 ICME 00155 / RIFA (PBL ) 3735 or  other identification markings relating to SLICs complying with the abovementioned description 0 8,5 0 0 0 ex 85.21 D II Input output circuit ofN-MOS ( including H-MOS ) technology for data control equipped with a timing control with a static random access memory (S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of one of the following combinations of figures or letters and figures or including one of those combinations : 6532 CO 10750 or  other identification markings relating to input output control circuits complying with the abovementioned description ex 85.21 D II 4-channel drive circuit for stepping motor , of bipolar technology , with incorporated diodes , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 6 x 20 mm , with 16 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : HA 13007 75437 A or  other identification markings relating to motor drive circuits complying with the abovementioned description No L 170 / 34 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II Analog / digital monolithic integrated circuit used to control brushless motors , maintaining them at a constant speed , contained in a housing the external dimensions ofwhich do not exceed 6 X 25 mm , with 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : MGA 3015 A or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Analog / digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk memory unit and the central unit , contained in a housing the dimensions of which do not exceed 15 x 50 mm , with not more than 40 connecting pins , and bearing :  an identification marking consisting in or including the following combination of figures and letters : AD 581 C or  other identification markings relating to integrated circuits complying with the abovementioned description ex 85.21 D II Voltage-multiplier circuit for operating stepping motors , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 6 X 24 mm , with not more than 20 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : P 20 A579 or  other identification markings relating to voltage-multiplier circuits complying with the above description 0 0 0 ex 85.21 D II Memory management unit of N-MOS ( including H-MOS) technology (N-MOS MMU) with a maximum addressing capacity of 16 M bytes , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 25 X 82 mm, with not more than 64 connecting pins or 68 contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 68451 L 6 68451 L 8 68451 L 10 68451 ZBL 6 68451 ZBL 8 68451 ZBL 10 or  other identification markings relating to N-MOS MMUs complying with the above description ex 85.21 D II Electronic circuit of advanced low power Schottky (ALPS ) technology for the asynchronous control of signal lines ( bus ) and the conversion of a local bus into a multiplexed bus (BAM) in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm , with not more than 28 connecting pins and bearing:  the identification marking: 68452 1 . 7 . 85 Official Journal of the European Communities No L 170 / 35 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) or  other identification markings relating to ALPS BAMs conforming to the foregoing description ex 85.21 D II Cathode ray tube controller (CRTC) ofN-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm , with not more than 48 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : AM 8052 D 8275 H P 8275 H or  other identification markings relating to CRTCs complying with the abovementioned description ex 85.21 D II Display controller and character generator (DCCG) for liquid crystal dot matrix display system in the form of a monolithic integrated circuit of C-MOS technology contained in a housing the exterior dimensions of which do not exceed 20 x 26 mm, with not more than 60 connecting pins , and bearing :  an identification marking consisting of the following combination of figures and letters : HD 61830 or  other identification markings relating to C-MOS Display Controller and character generators complying with the abovementioned descriptions 0 0 0 0 0 ex 85.21 D II Video digital to analog converter (VDAC ) with a maximum conversion time of 10 nanoseconds , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 35 mm, with not more than 24 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to VDACs complying with the abovementioned description ex 85.21 D II Input / output management microprocessor of N-MOS ( including H-MOS ) technology in the form of a monolithic integrated circuit the exterior dimensions of which do not exceed 17 x 53 mm , with not more than 40 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : 8089 or  other identification markings relating to input / output management microprocessors complying with the abovementioned description ex 85.21 D II Static , random access memory of C-MOS technology (C-MOS-S-RAM) with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing : No L 170 / 36 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty ( % ) ex 85.21 D II (cont 'd)  an identification marking consisting of or including the following combination of figures and letters : TC 5532 or  other identifying marking relating to C-MOS-S-RAM complying with the abovementioned description 0 ex 85.21 D II Interpolation pulse generator of C-MOS technology for controlling geometrical functions , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to interpolation modules complying with the abovementioned description 0 ex 85.21 D I Controller for servo-devices of C-MOS technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to controllers complying with the abovementioned description 0 ex 85.21 D II Function generator of bipolar technology for the generation of variable waveforms , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 10 x 21 mm , with not more than 16 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to function generators complying with the abovementioned description 0 ex 85.21 D II Video amplifier of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x17 mm , with not more than 44 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 702 703 or  other identification markings relating to video amplifiers complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) 0 ex 85.21 D II Amplifier , of bipolar technology for the amplification of either read or write signals of floppy discs , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 1 1 x 29 mm, with not more than 22 connecting pins and bearing : 1 . 7 . 85 Official Journal of the European Communities No L 170 / 37 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd)  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2247 XR 3470 or  other identification markings relating to amplifiers complying with the abovementioned description ex 85.21 D II Aperture and colour temperature balance controller of bipolar technology , in the form of a monolithic integrated analog circuit , contained in a housing the external dimensions of which do not exceed 17x17 mm, with not more than 44 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures : 704 or  other identification markings relating to devices complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) ex 85.21 D II Impulse generator in C-MOS technology , in the form of a monolithic integrated digital circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures : 0 0 0 0 705 706 or  other identification markings relating to impulse generators complying with the abovementioned description for use in the manufacture of portable colour television cameras ( a ) ex 85.21 D II Static random access memories of bipolar technology (bipolar S-RAMs ) in the form of a monolithic integrated circuit consisting of a substrate layer on which are mounted either 1 or 2 chips each having a storage capacity of 1 K bit , contained in a housing the dimensions of which do not exceed 13x13 mm , with not more than 23 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures : 770639 770823 5120360 7379769 or  other identification markings relating to bipolar S-RAMs complying with the abovementioned description ex 85.21 D II Static memories consisting of two stacked substrate layers with one or two static random access memories of bipolar technology ( bipolar S-RAMs) in the form ofmonolithic integrated circuits , each with a storage capacity of 1 K bits and with a maximum storage capacity of 4 K bits , contained in a housing the exterior dimensions of which do not exceed 13x13 mm , with not more than 23 connecting pins and bearing :  an identification marking either consisting of or including one of the following combinations of figures : 770965 4599497 7379442 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 38 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont 'd) or  other identification markings relating to static memories complying with the abovementioned description ex 85.21 D II Programmable digital signal synthesizer of N-MOS ( including H-MOS ) technology with 32 frequency generators to generate eight notes each and a simultaneous output of up to 160 notes in the form of a monolithic integrated circuit contained in a housing the external dimensions of which do not exceed 17 x 54 mm , with not more than 40 connecting pins . The housing bears :  an identification marking consisting of or including the following combination of letters : MEG or  other identification markings relating to digital synthesizers complying with the abovementioned description ex 85.21 D II Repeater circuit , of bipolar technology for the regeneration of pulse code-modulated signals , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 10 X 21 mm , with not more than 16 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to repeater circuits complying with the abovementioned description 0 0 0 0 ex 85.21 D II Dynamic random access memory controller of N-MOS ( including H-MOS ) technology (N-MOS D-RAM controller ) capable of multiplexing addresses and generating timing , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm , with not more than 48 connecting pins or 52 contact areas , and bearing :  an identification marking consisting of or including the following combination of figures and letters : C 8208 or  other identification markings relating to N-MOS D-RAM controllers complying with the abovementioned description ex 85.21 D II Single-chip microcomputers in C-MOS technology , in the form of a monolithic integrated circuit consisting of an ALU with a storage capacity of 8 bits with a ROM with a storage capacity of 128 K bits and a RAM with a storage capacity of 2 K bits , contained in a housing the exterior dimensions of which are not less than 20 X 26 mm , with a minimum of 80 connecting pins and bearing :  an identification marking either consisting of or including the following combinations of figures and letters : HD 6301 Y or  other identification markings relating to single-chip microcomputers complying with the abovementioned description 12 ex 85.21 D II C -MOS clock / calendar circuit , incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 7 x 20 mm with not more than 16 connecting pins and bearing : 1 . 7 . 85 Official Journal of the European Communities No L 170 / 39 . CCT heading No Description Rate of autonomous duty (% ) ex 85.21 D II (cont'd)  an identification marking either consisting of or including the following combination of figures and letters : MM 58174 A or  other identification markings relating to clock / calendar circuits complying with the abovementioned description 0 ex 85.21 D II Programmable asynchronous communication element circuit in N-MOS ( including H-MOS ) technology , for the asynchronous transmission and reception of data , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16 x 54 mm , with not more than 40 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : INS 8250 WD 8250 or  other identification markings relating to ACE circuits complying with the abovementioned description 0 ex 90.02 B Image reversers made up from an assembly of optical fibres 0 ex 90.13 Liquid crystal devices (LCD ), the external dimensions of which do not exceed 40 x 154 mm with not more than 192 contact areas , consisting of a layer of liquid crystal between two glass sheets or plates with a minimum of 7 and a maximum of 32 figures or letters , and bearing :  an identification marking either consisting of one of the following combination of figures or including one of those combinations : from 1000000-0001 to 9999999-9999  or other identification marking relating to liquid crystal devices complying with the abovementioned description 4 ex 90.19 A III Heart valves and parts thereof 0 ex 90.19 B II Portable reading appliance for the visually handicapped in which a fibre optic camera transmits a magnified image on to a display screen , and parts thereof 3 ex 91.11 C II or ex 91 . 11 F Assembly consisting of a printed circuit on which is mounted one quartz oscillator , at least one watch circuit and at least one capacitor , of a thickness not exceeding 5 mm for the manufacture of products falling within Chapter 91 ( a ) 0 ex 91.11 F Assembly consisting of a printed circuit on which is mounted a watch circuit , with a thickness not exceeding 5 mm , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 98.04 A II Non-fibrous plastic pen-tips with an internal channel 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 40 Official Journal of the European Communities 1 . 7 . 85 TABLE III CCT heading No Description Rate of autonomous duty (% ) Crude light oils containing by weight :  not less than 10 % of vinyltoluenes  not less than 10% of indene  not less than 1 % and not more than 5 % of naphthalene Mixture of hydrocarbons , consisting of 85 % or more of linear paraffins by weight , with chain lengths of eight to 16 carbon atoms , and of not more than 13 % of alkylbenzenes by weight , with linear chains of 10 to 12 carbon atoms Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 Helium Tellurium dioxide Iodine pentafluoride Chromium dioxide Manganese oxide containing not less than 77 % by weight of manganese Potassium nitrite for the manufacture of cooling and cutting fluids used in the working ofmetal or metal carbides ( a ) penta Calcium hydroxide tris(orthophosphate ) for use in non-ferrous metallurgy ( a ) Lithium carbonates not corresponding to the following specifications in the form of white powder , containing 98,5 % or more of Li2C0 3 and : ex 27.07 A I ex 27.10 B III ex 27.13 B II ex 28.04 B ex 28.13 IJ ex 28.14 B ex 28.21 ex 28.22 B ex 28.39 A ex 28.40 B II ex 28.42 A VI 28.46 A I b ) ex 28.46 A II ex 28.47 C ex 28.47 F ex 28.48 B III ex 28.49 C II 28.51 A 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0  less than 2 ppm of arsenic  less than 200 ppm of calcium  less than 200 ppm of chlorides  less than 20 ppm of iron  less than 150 ppm of magnesium  less than 20 ppm of heavy metals  less than 300 ppm of potassium  less than 300 ppm of sodium  less than 200 ppm of sulphates Sodium borates , anhydrous Disodium tetraborate pentahydrate Potassium permanganate Calcium wolframate , for the manufacture of ferro-alloys or deca-ammonium 41-oxododecawolframate ( ammonium paratungstate ) ( a ) Hydrotalcite ( INN ) Carboplatin ( INN ) Deuterium , deuterium oxide (heavy water ) and other compounds of deuterium ; hydrogen and compounds thereof enriched in deuterium , mixtures and solutions containing these products (Euratom) ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 41 CCT heading No Description Rate of autonomous duty (% ) ex 28.52 B Lathanum bromide oxide 0 ex 29.01 C I beta-Pinene 0 ex 29.01 D VII Vinyltoluenes 0 ex 29.01 D VII Tricyclo [8.2.2.2 . 4 ' 7 ] hexadeca-l(12),4,6,10,13,15-hexaene 0 ex 29.01 D VII p-Cymene 0 ex 29.02 A I Carbon tetrafluoride ( tetrafluoromethane ) 0 ex 29.02 A I Hexafluoropropene 0 ex 29.02 A III Vinyl bromide 0 ex 29.02 A III 1 ,2-Dibromoethane 4 ex 29.02 A V Bromochloromethane 0 ex 29.02 B 1,6,7,8,9,14,15,16,17,17,18,18 -Dodecachloropentacyclo [ 12.2.1 . 1 . 6 ' 9 .02 ' 13 .05 ' 10 ]octadeca ­ 7,15-diene , for use in the manufacture of polyamide ( a ) 0 ex 29.02 C Di- or tetrachlorotricyclo [ 8.2.2.24 ' 7 ] hexadeca-l(12),4,6,10,13,15-hexaene , mixed isomers 0 ex 29.03 A Methanesulphonic acid 0 ex 29.03 B II Nitromethane 0 ex 29.03 B II 1-Nitropropane 0 ex 29.03 B II 2-Nitropropane 0 ex 29.03 B II Nitroethane 0 ex 29.03 C I Methansulphonyl chloride 0 ex 29.04 C I Butane-1 , 3-diol 0 ex 29.04 C I 2,4,7,9-Tetramethyldec-5-yne-4,7-diol 0 ex 29.04 C V 2,2-Bis(bromomethyl)propanediol 0 29.05 A II Menthol 0 ex 29.05 A IV Labd-14-ene-8,13-diol 0 ex 29.06 A IV 2-Isopropylphenol 0 ex 29.06 A IV 3-Ethylphenol 0 ex 29.06 B V 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol , not less then 98% pure 0 ex 29.06 B V 6,6',6"-Tri-teri-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri-m-cresol , whether or not containing toluene of crystallization 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 42 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) 2,5-Di(tert-pentyl)hydroquinone 4,4'-(Perfluoroisopropylidene)diphenol 2,4-Dinitro-6-octylphenol 2-Bromo-6-methoxynaphthalene 3,3'-Oxydi(propylene glycol ) 2-(2-Chloroethoxy)ethanol 2,2'-[Isopropylidenebis(2,6-dibromo-4,l-phenyleneoxy)]diethanol 1 ,2-Epoxybutane 1 .2-Epoxy-4-(epoxyethyl)cyclohexane 8,9-Epoxy-3-(3,4-epoxycyclohexyl)-2,4-dioxaspiro [ 5.5 ] undecane 5-Methylhexan-2-one 3 .3-Dimethylbutanone Refined natural bornan-2-one(camphor ) 1 1 -alpha, 1 7 ,2 1 -Trihydroxy- 1 6-beta-methylpregna-l ,4-diene-3 ,20-dione 4-Methoxy-4-methylpentan-2-one 1 .4-Napththoquinone 0 0 0 0 0 0 0 7 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ex 29.06 B V ex 29.07 A ex 29.07 C III ex 29.08 A III c ) ex 29.08 B I ex 29.08 B I ex 29.08 B II ex 29.09 B ex 29.09 B ex 29.10 B ex 29.13 A I ex 29.13 A I ex 29.13 B I b ) ex 29.13 D I b ) ex 29.13 E ex 29.13 F ex 29.13 G II ex 29.14 A II c ) 4 ex 29.14 A VI or ex 29.39 D II ex 29.14 A VII ex 29.14 B 1 ex 29.14 B IV b ) ex 29.15 A IV a ) ex 29.15 A V ex 29.15 C III ex 29.15 C III ex 29.15 C III ex 29.15 C III ex 29.15 C III 1 -Chloro-3 ,3-dimethylbutanone 2()-Oxopregna-5 , 1 6-dien-3-beta-yl acetate Alclometasone 17,21-dipropionate ( INNM) 1 - Isopropyl-2,2-dimethyltrimethylene diisobutyrate 2,3-Epoxypropyl methacrylate Butyl perchlorocrotonate Azelaic acid and sebacic acid Sodium 1 ,2-bis(cyclohexyloxycarbonyl)ethanesulphonate Benzene- 1 , 2 ,4-tricarboxylic acid Benzene- 1 , 2 ,4-tricarboxylic acid 1 ,2-anhydride Tetrachlorophthalic anhydride Tetrabromophthalic anhydride Benzene-1 ,2,4-tricarbonyl trichloride 1 . 7 . 85 Official Journal of the European Communities No L 170 /43 CCT heading No Description Rate of autonomous duty (% ) Malic acid and its salts , with an L-isomer of not less than 94% 2 ,2-Bis(hydroxymethyl propionic acid Octadecyl-3-(3,5-di-fer £-butyl-4-hydroxyphenyl)propionate Pentaerythritol tetrakis[3-(3,5-di-te7t-butyl-4-hydroxyphenyl)propionate] Dinoprostone ( INN ) Alprostadil ( INN ) 3 ,4-Epoxycyclohexylmethyl-3 ,4-epoxycyclohexanecarboxylate 2,2-Bis(chloromethyl)trimethylene tetrakis(2-chloroethyl ) bis(phosphate ) 0,0'-Bis(2,4-di-te?t-butylphenyl ) pentaerythritol bis(phosphite ) tert-Butylamine 1 ,1 ,3,3-Tetramethylbutylamine N,N,N',N'-Tetrabutylhexamethylenediamine Cyclohex-1 ,3-ylenediamine (1 ,3-diaminocyclohexane ) alpha alpha ', alpha'-Tnf\uoro-2,3-xylidme ex 29.16 A II ex 29.16 A VIII a ) ex 29.16 B VI ex 29.16 B VI ex 29.16 D ex 29.16 D ex 29.16 D ex 29.19 C ex 29.21 B II ex 29.22 A III ex 29.22 A III ex 29.22 B II ex 29.22 C II ex 29.22 D IV ex 29.22 E II ex 29.23 A II ex 29.23 A II ex 29.23 A II ex 29.23 B II ex 29.23 C ex 29.23 D V ex 29.23 D V ex 29.23 E ex 29.23 E ex 29.23 E ex 29.23 E ex 29.23 E ex 29.23 E ex 29.23 E 0 0 0 0 0 0 0 5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 m-Phenylenebis(methylamine ) Dinoprost ( INN), Trometamol ( INN) salt ( + )-4-Dimethylamino-3-methyl-1 ,2-diphenylbutan-2-ol 1-Dioxy-1-(octylamino)-D-glucitol Debutamine ( INN ) and its salts Ketamine hydrochloride ( INNM) Tranexamic acid ( INN ) beta -Alanine Metipranolol ( INN ) Diethyl-1 ,3-benzodioxol-5-ylaminomethylenemalonate 6-Acetvl-l ,3-benzodioxol-5-ylammonium chloride Levodopa ( INN) Nadolol ( INN ) Methyldopa ( INN ) Indenolol hydrochloride ( INNM ) No L 170 /44 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 29.25 A II ( 3-Methacrylamidopropyl)trimethylammonium chloride 0 ex 29.25 A II 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts 0 29.25 B II a ) Phenobarbital ( INN ) and its salts 11 ex 29.25 B il e) Barbituric acid 0 ex 29.25 B III b ) Bendiocarb ( ISO ) 0 ex 29.25 B III b ) Flutamide ( INN) 0 ex 29.26 A II 3,3',4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 0 ex 29.27 (  )-N-(alpha-Cyano-4-hydroxy-3-methoxy-alpha-methylphenetyl)acetamide 0 ex 29.27 2-(3-Phenoxyphenyl)propiononitrile 0 ex 29.27 Isophthalonitrile 6 ex 29.29 20-Hydroxyminopregna-5,16-dien-3-yl acetate 0 ex 29.29 Carbidopa ( INN ) 0 ex 29.29 Robenidine-hydrochloride ( INNM) 0 ex 29.29 N,N-Diethylhydroxylamine 0 ex 29.29 3,3'-Bis(3,5-di- £erf-butyl-4-hydroxyphenyl ) N,N'-bipropionamide 0 ex 29.29 2,4,6-Trichlorophenylhydrazine 0 ex 29.30 0,0-Bis(4-ter £-butylphenyl)-N-cyclohexylphosphoramidothioate 0 ex 29.30 Methylenedicyclohexyl di-isocyanate , mixed isomers 0 ex 29.30 /7-Phenylene diisocyanate 0 ex 29.30 fra «s-(Cyclohex-l,4-ylene diisocyanate ) for the production of thermoplastic polyurethane elastomers ( a ) 0 ex 29.30 3,3-Dimethylbiphenyl-4,4-diyldiisocyanate 0 ex 29.31 B 2-Methyl-2-(methylthio)propionaldehyde oxime 0 ex 29.31 B Thiophenol 0 ex 29.31 B 2,2'-Thiodiethyl bis[3-(3,5-di-ter?-butyl-4-hydroxyphenyl)propionate] 0 ex 29.31 B 4,4'-Sulphonyldiphenol with a purity of not less than 99,5% by weight 0 ex 29.31 B Probucol ( INN ) 0 ex 29.31 B Ethoprophos ( ISO ) 0 ex 29.31 B 3-((Z)-6-[(S)-2,2-Dimethylcyclopropanecarboxamido]-6-(sodio-oxycarbonyl)hex-5-enylthio )) L-alanine 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 , 85 Official Journal of the European Communities No L 170 / 45 CCT heading No Description Rate of autonomous duty (% ) ex 29.34 C Crystalline dimethyltin dichloride in the form of powder, for the production of goods falling within Chapter 70 ( a ) 0 ex 29.34 C 2-Chloroethylphosphonic acid 7,6 ex 29.34 C Chlorodiphenylphosphine 0 ex 29.35 Q Octrizole ( INN ) 0 ex 29.35 Q Drometrizole ( INN ) 0 ex 29.35 Q 2,6-Di-f&lt;-?t-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-yl-amino)phenol 0 ex 29.35 Q and ex 30.03 A II b ) Butorphanol ( INN ) and its salts 0 ex 29.35 Q Timolol ( INN ) 0 ex 29.35 Q Clonazepam ( INN ) 0 ex 29.35 Q 1 ,4-Diazabicyclo[2.2.2]octane ( triethylenediamine ) 0 ex 29.35 Q 2,4-Di-ter/-butyl-6-(5-chlorobenzotriazol-2-yl)phenol 0 ex 29.35 Q Carpipramine-dihydrochloride ( INNM) 0 ex 29.35 Q 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol 0 ex 29.35 Q 1 -Ethyl-] ,4-dihydro-4-oxofl ,3]dioxolo[4,5-^]cinnoline-3-carbonitrile 0 ex 29.35 Q Diphemanil metilsulphate ( INN ) 0 ex 29.35 Q ( 25 R)-Spirost-5-en-3-beta-ol ( diosgenin ) and its esters 0 ex 29.35 Q Azatadine-dimaleate ( INNM) 0 ex 29.35 Q Amprolium-hydrochloride ( INNM ) 0 ex 29.35 Q 2-(4-Pyridyl)ethanesulphonic acid 0 ex 29.35 Q Prifinium bromide ( INN ) 0 ex 29.35 Q Glucurolactone ( INN) 0 ex 29.35 Q 2-Chlorodibenz[fc/] [ 1 ,4]oxazepin-l 1(10 H)-one 0 ex 29.35 Q 2 ,3 ,5 , 6 -Tetrachloropyridine 0 ex 29.35 Q Diltiazem hydrochloride ( INNM ) 0 ex 29.35 Q (6 R,7 R)-3-Acetoxymethyl-7-[(R)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia-l-azabicy ­ clo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 0 ex 29.35 Q and ex 30.03 A II b ) Buspirone hydrochloride ( INNM) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 46 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description , Rate of autonomous duty (% ) ex 29.35 Q and ex 30.03 A II b ) Encainide hydrochloride ( INNM) 0 ex 29.35 Q 5-Bromopyrimidine 0 ex 29.35 Q Minoxidil ( INN) 0 ex 29.35 Q Triazolam ( INN) 0 ex 29.35 Q Diazoxide ( INN ) 0 ex 29.35 Q ( 6R , 7R)-7-Amino-3-(5-methyl-l,3,4-thiadiazool-2-ylthiomethyl)-8-oxo-5-thia-l ­ azabicyclo[4.2.0]oct-2-een-2-carbonzuur en zouten daarvan 0 ex 29.35 Q Captopril ( INN ) 0 ex 29.35 Q Flunixin meglumine ( INNM) 0 ex 29.35 Q Tryptophan 0 ex 29.35 Q 2-Chloro-5-trifluoromethylpyridine 0 ex 29.35 Q Alprazolam ( INN) 4,5 ex 29.35 Q Norfloxacin ( INN) 0 ex 29.35 Q Lasalocid sodium (INNM) 0 ex 29.35 Q l-Hydroxy-4-[l-(4-hydroxy-3-methoxycarbonyl-l-naphthyl)-3-oxo-lH,3H-benzo[de]iso ­ chromen-1 -yl]-6-octadecyloxy-2-naphthoic acid 0 ex 29.35 Q Isonicotinonitrile 0 ex 29.35 Q 3 ,6-Dichloropyridine-2-carboxylic acid 3 ex 29.35 Q and ex 30.03 A II b ) Tegafur ( INN) 0 ex 29.35 Q 2-Hydroxyethylammonium-3,6-dichloropyridine-2-carboxylate 3 ex 29.35 Q Bis(2-hydroxyethyl ) (9 , 1 0-dihydro-l 0-oxo-9-oxo- 1 0X5-phospha- 1 0-phenanthryl-methyl )- succinate 0 ex 29.35 Q 13,14,15,16-Tetranorlabdano-1 2 ,8 alpha-lactone 0 ex 29.35 Q 5-Nitrofurfurylidene di(acetate ) 0 ex 29.35 Q Tetrahydrofuran , containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran for the manufacture of alpha-4-hydroxybutyl ­ omega-hydroxypoly (oxytetramethylene ) ( a ) 0 ex 29.35 Q Estazolam (INN ) 0 ex 29.35 Q Timpedium bromide ( INN ) 0 ex 29.36 3-[l-(7-Hexadecane-l-sulphonamidoindol-3-yl)-3-oxo-lH,3H-benzo-[de ) isochromen-1-yl ]- indole-7-carboxylic acid 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 47 CCT heading No Description Rate of autonomous duty ( % ) ex 29.36 Quinethazone ( INN ) 0 ex 29.36 Sulfaguanidine ( INN) 0 ex 29.36 Sulfathiazole ( INN ) 0 ex 29.36 4-Chloro-5-sulphamoylanthranil-o-toluidide 0 ex 29.37 ( 2,3-Dihydro-3-oxobenz[d]isothiazol-2-yl)-iV-5-niethylisoxazol-3-ylacetamide S,S-dioxide 0 29.42 C I Caffeine and its salts 4,1 ex 29.42 C. VII Vindesine sulphate ( INNM ) 0 ex 29.43 B Ribose 0 ex 29.43 B Sucralfate ( INN ) 0 ex 29.43 B Sucrose benzoate , having a saponification equivalent of not more than 175 0 ex 29.45 Potassium tert-butoxide 0 ex 30.02 A Tetanus immunoglobulin 0 ex 30.02 A Anti-tetanus immunoplasma 0 ex 30.02 A German measles immunoplasma 0 ex 30.02 A Whooping-cough immunoplasma 0 ex 30.02 A Rabies immunoplasma 0 ex 30.03 A II b ) and B II b ) Human albumin , whether or not in solution 0 ex 30.03 A II b ) and B II b ) Preserved serum derived from human blood 0 ex 30.03 A II b ) and B II b ) Anti-haemophilic globulin and anti-RhQ (D)-globulin derived from human blood 0 ex 30.03 A II b ) Mixture of oestrogens of equine origin , in powder form 0 ex 30.03 A II b ) Mixture of cefradine ( INN ) and arginine ( INN ) 0 ex 30.03 A II b ) and B II b ) Gamma-globulin , in solution , derived from human blood 0 ex 30.03 B II b ) Lyophilized gamma-globulin derived from human blood 0 ex 30.03 B II b ) Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine ( INN ) 5 32.01 A I Tanning extracts of wattle (mimosa ) 0 ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 ex 32.01 A IV Tanning extracts of eucalyptus 3,2 No L 170 / 48 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 32.07 B ex 32.08 D ex 32.08 D ex 32.09 A II and ex 39.01 C V Inorganic colouring matter preparations mentioned in note 3 to Chapter 32 , in hollow polyurethane spheres having a diameter of less than 200 micrometres Glass , in the form of flakes , of a length not less than 0,1 mm and not more than 3,5 mm , of a thickness not less than two micrometres and not more than five micrometres Glass in the form of powder or granules , with a silicon dioxide content of not less than 99 % by weight Polyurethane of 2,2 -( tert-butylimino)diethanol and 4,4-methylenedi cyclohexyl isocyanate , dissolved in N,N-dimethylacetamide , with a copolymer content of not less than 48% by weight Copolymer of p-cresol and di vinyl benzene , dissolved in N,N-dimethylacetamide , with a copolymer content of not less than 48 % by weight alpha-Methyl-omega-hydroxypoly(oxypropylene ), having an average molecular weight of between 240 and 260 Mixture of docusate sodium ( INN ) and sodium benzoate Bromelains ( INN ) Mixture of streptokinase ( INN) and streptodornase ( INN) ex 32.09 A II and ex 39.02 C XIV a ) ex 34.02 Pyruvate : oxygen oxidoreductase Lipoprotein lipase Serrapeptase ( INN ) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1,7 0 0 0 0 0 ex 34.02 ex 35.07 ex 35.07 ex 35.07 ex 35.07 ex 35.07 ex 37.02 B ex 38.03 B 39.07 B 39.07 C ex 38.08 C Colour negative film , of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more , for use in the manufacture of instant picture film packs ( a ) Acid activated montmorillonite which , when examined by X-ray powder diffraction , shows four principal lines corresponding to crystal interplane spacing (d values ) of 0,44 , 0,40 , 0,33 and 0,25 nm the line corresponding to 0,40 nm being the most intense , for the manufacture of self-copy paper ( a ) Spirits of sulphate turpentine ; crude dipentene ex 38.19 F II or ex 38.19 X Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil ( excluding 'pine oils ' not rich in terpineol ) Hydroabietyl alcohol tetra-Aluminium nonamagnesium dicarbonate hexacosahydroxide hepta hydrate coated with a surface active agent Catalysts , consisting essentially of diphosphorus pentaoxide on an inert support Catalysts , in the form of spherical grains with a diameter of not less than 1 ,4 mm and not more than 1,8 mm , consisting of boron trifluoride on an aluminium oxide support Catalysts , in the form of rodlets having a length of not more than 5,0 mm and a diameter of not more than 3,6 mm , consisting of copper oxide and dichromium trioxide ex 38.19 G ex 38.19 G ex 38.19 G ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 - 7 . 85 Official Journal of the European Communities No L 170 / 49 CCT heading No Description Rate of autonomous duty (% ) ex 38.19 G Catalysts , consisting of copper chloride , supported on aluminium oxide , for the preparation of dichloroethane , ethylene , hydrochloric acid and oxygen , with a surface area of less than 90 m2 /g ( a ) 0 ex 38.19 G Catalysts , consisting of chromium of dichromium trioxide , fixed on a silicon dioxide support with a pore volume , as determined by the nitrogen absorption method , of not less than 2 cmVg 0 ex 38.19 G Catalysts , in the form of rodlets having a length of not less than 3 mm and not more than 6 mm and a diameter of not more than 3,8 mm , consisting of not less than 18 % and not more than 21 % by weight of dichromium trioxide and not less than 78 % and not more than 81 % by weight of aluminium oxide 0 ex 38.19 G Catalysts , in the form of granules , consisting of a mixture of oxides on a carrier of aluminium oxide and containing , by weight :  not less than 12% and not more than 20% of nickel  not less than 5% and not more than 10% of copper  not less than 0,5% and not more than 1,5% of manganese The pore volume is not less than 0,25 cm 3 /g and not more than 0,95 cm3 /g and the apparent specific gravity is not less than 0,5 and not more than 1,25 0 ex 38.19 G Catalysts , in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres , consisting of a mixture of oxides on a carrier of magnesium silicate and containing , by weight :  not less than 20 % and not more than 35 % of copper  not less than 2 % and not more than 3 % of bismuth The catalyst has an apparent specific gravity of not less than 0,2 and not more than 1,0 0 ex 38.19 G Catalysts , in the form of granules having a diameter of not more than 1,4 mm , consisting of cobalt oxide on a silicon dioxide support 0 ex 38.19 G Catalysts , in powder form , consisting of a mixture of titanium trichloride and aluminium chloride , containing not less than 20 % and not more than 30 % by weight of titanium and not less than 55% and not more than 72% by weight of chlorine 0 ex 38.19 G Catalysts , in the form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm , consisting of silver supported on aluminium oxide , the silver content being not less than 10% and not more than 20% by weight 0 ex 38.19 G Catalysts consisting of ethyltriphenylphosphonium acetate , dissolved in methanol 0 ex 38.19 G Catalysts , consisting of copper chloride , supported on aluminium oxide , for the preparation of dichloroethane from ethylene , hydrochloric acid and oxygen , by the fixed bed process ( a ) 0 ex 38.19 G Catalysts , in the form of pellets , consisting of mixed vanadium and phosphorus oxides , containing not more than 0,5 % by weight of one of the following elements : lithium , potassium , sodium cadmium or zinc , for use in the manufacture of maleic anhydride from butane ( a ) 0 ex 38.19 X Calcined bauxite ( refractory grade ) 0 ex 38.19 X Diosgenin crude 0 ex 38.19 X 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 38.19 X Mixtures of x-butyl-4,4 ' isopropylidenediphenol and x,x'dibutyl-4,4'-isopropylidene ­ diphenol 0 ex 38.19 X Mixture of nitromethane and 1 ,2-epoxybutane 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 50 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty ( % ) Residues of manufacture containing not less than 40% by weight of 11 -beta, 17,20 ,21 -tetrahydroxy-6-methylpregna- 1 ,4-dien-3-one-2 1 -acetate Intermediate products from the manufacture of monensin salts Tetramethylammonium hydroxide dissolved in methanol Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried Products obtained by the N -ethylation of sisomicin ( INN) Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea , whether or not dried Cholic acid and 3 -alpha, 12-alpha, dihydroxy-5-b&lt;?fa , cholan-24-oic acid ( deoxycholic-acid), crude Crude bile acids Colloidal antimony pentaoxide Tetrakis(2-chloroethyl ) ethylene bis(phosphate ) Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X 0 0 0 0 0 0 0 0 0 5 5,5 5,5 0 0 0 0 0 0 0 0 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in epsilon-caprolactam to a concentration of not less than 20 % and not more than 25 % by weight Reaction products of dibutyl dihydrogendiphoshate and 1 ,2-epoxypropane for use in the production of non-rigid polyurethane ( a ) 2,3 Bis[2-(perfluoroalkyl)ethylthio]butane-l ,4-diol Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis, whether or not dried Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces kasugacnsis , whether or not dried Film consisting of the oxides of barium , calcium and either titanium or zirconium , mixed with binding materials Mixture of amines derived from dimerized fatty acids with an average molecular weight of between 520 and 550 Mixture obtained by fermentation containing not less than 5 % by weight peptides having the structure of the A chain of human insulin in the form of a salt of the S-sulphonate derivative ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 51 CCT heading No Description Rate of autonomous duty (% ) Mixture obtained by fermentation containing not less than 5 % by weight peptides having the structure of the B chain of human insulin in the form of a salt of the S-sulphonate derivative Crude lithium hypochlorite Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl , 2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2 , 4-trimethylpentyl phthalate Mixture of 2-(perfluoroalkyl)ethanethiols containing C6 to Ci 4 perfluoroalkyl chains Lyophilized extract of the blood cells of the crab Limulus polyphemus ('Limulus amoebocyte lysate') Colestipol-hydrochloride ( INNM) Polycondensation products of formaldehyde and a mixture of toluene-2-sulphonamide- and toluene-4-sulphonamide Reflecting polyester sheeting embossed in a regular pyramidal pattern Reflecting polyester sheeting in which microspheres are embedded Transparent film consisting of polyester coated with a layer of indium and silver Polyester film , having a thickness of not less than 74 micrometres and not more than 76 micrometres , for use in the manufacture of flexible magnetic discs ( floppy discs ) ( a ) Reflecting laminated sheeting , metallized , consisting of one sheet of polyester and at least another sheet of polyester or other plastic material and coated on one side with an adhesive which is protected by a release sheet Polyester film , dyed in the mass of a thickness of not more than 15 micrometres and metallized on one side Waste and scrap of photographic ( including cinematographic ) and X-ray film ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 38.19 X ex 39.01 A ex 39.01 C II a ) ex 39.01 C III a ) ex 39.01 C III a ) ex 39.01 C III a ) ex 39.01 C III a ) ex 39.01 C III a ) ex 39.01 C III a ) ex 39.01 C III b ) and ex 39.03 B II b ) 2 , B III b ) 4 aa ) and B IV b ) 4 aa ) ex 39.01 C III b ) ex 39.01 C III b ) ex 39.01 C III b ) ex 39.01 C IV ex 39.01 C IV ex 39.01 C V ex 39.01 C VII 0 0 0 0 0 0 0 0 0 0 0 0 6 0 0 0 0 0 0 0 0 Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4-isopro ­ pylidenediphenol Waste and scrap from polyester film coated with a tungsten compound or with rare-earth metal compounds Poly(oxy-1 ,4-phenylenecarbonyl ) in powder form Poly(iminomethylene-1 ,3-phenylenemethyleneiminoadipoyl ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 Film consisting of poly(e £&gt;s?7o «-caprolactam ) blended with :  either not more than 10 % by weight of polyethylene  or not more than 10% by weight of a copolymer of ethylene with vinyl acetate Reflecting polyurethane sheeting Polyimide sheet and strip ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 52 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 39.01 C VII ex 39.01 C VII ex 39.01 C VII ex 39.01 C VII ex 39.01 C VII ex 39.02 A ex 39.02 C I a ) ex 39.02 C I a ) ex 39.02 C IV ex 39.02 C VI a ) Polyethylene oxide having a molecular weight of not less than 4 000 000 Poly[oxy(2,6-dibromo-l ,4-phenylene )] for use in the manufacture of polyamide ( a ) Poly(oxy-1 ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropylidene-l ,4 ­ phenylene ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 Liquid poly(oxypropylene ) with 3-(3-(2-[2-(2-mercaptoethoxy)ethoxy]ethylthio] propoxycarbonylamino)-p-tolylcarbamoyloxy as the end group Poly[oxy-1 ,4-phenyleneisopropylidene-l ,4-phenyleneoxy-(2-hydroxytrimethylene)], with an average molecular weight of not less than 26 000 , in one of the forms mentioned in note 3 ( b ) to Chapter 39 Ion-exchange membranes in fluorinated plastic material , for use in chlor-alkali electrolytic cells ( a ) Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched , polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent Synthetic paper pulp , in the form ofmoist sheets made from unconnected finely branched fibrils of a mixture of polyethylene and a polyethylene copolymer , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent An A-B-A block copolymer of polystyrene , ethylene-butylene copolymer and polystyrene , containing not more than 35 % by weight of styrene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 Copolymers , solely of allyl alcohol with styrene , which have an acetyl value of not less than 175 Copolymer , entirely of maleic anhydride and styrene , whether or not containing a styrene-butadiene block copolymer in one of the forms mentioned in note 3 (b ) to Chapter 39 Plates , made of a copolymer consisting of maleic anhydride and styrene , also containing styrene-block copolymer , covered on both sides with a sheet of the abovementioned copolymer , modified with butadiene or pigmented Polyvinyl chloride sheeting , of a thickness of less than 1 mm , coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 100 micrometres Reflecting polyvinyl chloride sheeting , wholly embossed on one side in a regular pyramidal pattern Copolymers of vinylidene chloride with vinyl chloride , containing not less than 79,5 % by weight of vinylidene chloride , in one of the forms mentioned in note 3 ( a ) and ( b ) to Chapter 39 , for the manufacture of fibres , monofil or strip ( a ) Poly(vinyl formal ), in one of the forms mentioned in note 3 ( b ) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing , by weight :  not less than 9,5% and not more than 13% of the acetyl groups , expressed as vinyl acetate  not less than 5% and not more than 6,5% of the hydroxy groups , expressed as vinyl alcohol 8 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ex 39.02 C VI a ) and b ) ex 39.02 C VI a ) ex 39.02 C VI b ) ex 39.02 C VII b ) ex 39.02 C VII b ) ex 39.02 C VIII ex 39.02 C XI ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 53 CCT heading No Description Rate of autonomous duty (% ) ex 39.02 C XI Films of a thickness of not more than 1 mm , entirely of polyvinyl-alcohol , containing not more than 2 % by weight of unhydrolyzed acetate groups expressed as vinyl acetate and not less than 5% and not more than 15% by weight of glycerol as a plasticizer 0 ex 39.02 C XI Polyvinyl alcohol film coated on both sides having a total thickness of less than 1 mm and with an extension at break ( longitudinal or transversal ) of not less than 65 % 0 ex 39.02 C XI Polyvinyl alcohol film containing not less than 99 % by weight of polyvinyl alcohol , uncoated , with a thickness of not more than 1 mm 0 ex 39.02 C XI Polyvinyl alcohol film soluble in water at a temperature of 20 °C 0 ex 39.02 C XII Copolymers of ' 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissolved in N,N-dimethylacetamide , with a copolymer content of not less than 55% by weight 0 ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters , in the form of film with a thickness not exceeding 150 micrometres 0 ex 39.02 C XII Copolymer of acrylic acid and 2-ethylhexyl acrylate , containing not less than 10% and not more than 1 1 % by weight of 2-ethylhexyl acrylate 0 ex 39.02 C XII Poly[N-(3-hydroxyimino-l , 1-dimethylbutyl)acrylamide] 0 ex 39.02 C XII Reflecting polyacrylic sheeting in which microspheres are embedded 0 ex 39.02 C XIV a ) Copolymers of vinylidene chloride and acrylonitrile , in the form of expandable beads of a diameter not less than four micrometres and not more than 20 micrometres 0 ex 39.02 C XIV a ) Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight not less than 89 % and not more than 92 % of vinyl chloride , not less than 2 % and not more than 6 % of vinyl acetate and not less than 4 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in note 3 ( a ) and ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Poly(1-ehtylethylene ) ( Polybutene-1 ) in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Alternating copolymer of ethylene and maleic anhydride , for use as a thickener in textile pigment printing pastes ( a ) 0 ex 39.02 C XIV a ) Copolymer of acrylonitrile and methylacrylate modified with polybutadieneacrylonitrile (NBR ) 0 ex 39.02 C XIV a ) Polyvinyl fluoride in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Poly(tribromostyrene ), containing not less than 66 % and not more than 71 % by weight of bromine , in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Synthetic paper pulp , in the form ofmoist sheets made from unconnected finely branched fibrils of polypropylene modified by an organic acid , whether or not blended with celluloses fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C XIV a ) Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes or in the manufacture of products falling within heading No 30.03 ( a ) 0 ex 39.02 C XIV a ) Terpolymer of ethylene , methyl acrylate and a monomer containing a non-terminal carboxy group as a substituent , whether or not compounded with silica 8 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 54 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rare of autonomous duty (% ) ex 39.02 C XIV a ) Copolymer of a poly(oxyalkylene ) ester of a polycarboxylic acid and epsilon-caprolactam 0 ex 39.02 C XIV a ) Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 39.02 C XIV a ) Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate , and methacrylic acid 0 ex 39.02 C XIV a ) Polymerization products of a (polybutadiene)polyol and two lactams N,N '-linked by the bivalent acyl radical of a dicarboxylic acid 0 ex 39.02 C XIV a ) Copolymer of ethylene with chlorotrifluoroethylene , in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Terpolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene ) in one of the forms mentioned in note 3 ( b )) to Chapter 39 0 ex 39.02 C XIV a ) Poly[(R)-p-mentha-l,8-diene] in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Copolymer of tetrafluoroethylene and hexafluoropropene compounded with not less than 1 % and not more than 51 % by weight of one of the following :  barium sulphate  dibismuth trioxide  dibismuth carbonate dioxide  tungsten in one of the forms mentioned in note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV b ) Polyvinyl fluoride sheet 0 ex 39.02 C XIV b) Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde 0 ex 39.02 C XIV b ) Polyvinylidene fluoride film 0 ex 39.02 C XIV b ) Copolymer of ethylene with propylene in the form of self-adhesive strip of a width of not less than 18 mm and not more than 27 mm or not less than 58 and not more than 90 cm and of a thickness not exceeding 1 mm ; which , after being extended at 23 °C to twice their original length , returns to its original length , with a tolerance of not more than + 15 % , within a period of two minutes 0 ex 39.02 C XIV b ) Film of a thickness of not more than 1 mm of a copolymerization product of vinyl alcohol with ethylene containing no other polymerization products or copolymerization products , with an extension at break ( longitudinal or transversal ) of not less than 65 % 0 ex 39.02 C XIV b ) Sheet consisting of a copolymer of ethylene with chlorotrifluoroethylene , whether or not backed with a woven glass fibre fabric .0 39.03 B V a ) 1 Ethylcelluose , not plasticized 4 ex 39.03 B V a ) 2 Ethylhydroxyethylcellulose , insoluble in water 4 ex 39.03 B V a ) 2 Hydroxypropylcellulose 0 ex 39.06 B I 0-( 2-hydroxyethyl )amylopectin hydrolysate 0 1 . 7 . 85 Official Journal of the European Communities No L 170 / 55 CCT heading No Description Rate of autonomous duty (% ) ex 39.07 B V d ) Reflecting sheeting or tape , consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material 0 ex 40.05 C Strip , consisting of polybutadiene-acrylonitrile containing , in the mass , microspheres , laminated on the upper surface with a polyvinyl chloride sheet also containing microspheres 0 41.02 B Bovine cattle leather ( including buffalo leather ) not further prepared than chrome-tanned , in the wet-blue state 0 ex 41.02 C Leather of East India kip , whole , whether or not the heads and legs have been removed , each weighing more than 4,5 kg net and not more than 8 kg , not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 0 41.03 B I Sheep and lambskin leather , except leather falling within heading No 41 . 06 or 41 .08 , other , not further prepared than tanned 0 41.04 B I Goat and kidskin leather , except leather falling within heading No 41.06 or 41.08 , other , not further prepared than tanned 0 41.05 B I Other kinds of leather , except leather falling within heading No 41.06 or 41.08 , other , not further prepared than tanned 0 ex 44.22 B Used casks and barrels of oak , whether assembled or not ; their staves and heads 0 ex 44.28 C Match splint , manufactured from aspen (Populus tremuloides), for the manufacture ofmatches not requiring a specific striking surface ( so called 'strike-anywhere' matches ) ( a ) 0 ex 44.28 D II Shingles for roofs and walls , of coniferous wood 0 45.01 Natural cork , unworked , crushed , granulated or ground ; waste cork 0 45.02 Natural cork , in blocks , plates , sheets or strips ( including cubes or square slabs , cut to size for corks or stoppers ) 4 ex 48.07 C Bleached paper , impregnated with acrylic resin and coated with poly(vinylidene chloride ), or coated with acrylic resin , having a thickness of not less than 200 micrometres and not more than 255 micrometres and a weight per square metre of not less than 165 grams and not more than 185 grams 0 ex 48.07 D Coloured paper , impregnated with acrylic resin and coated with poly(vinylidene chloride ), or coated with acrylic resin , having a thickness of not less than 200 micrometres and not more than 255 micrometres and a weight per square metre of not less than 165 grams and not more than 185 grams 0 ex 48.21 F II Strips of paper glued to one another to form a honeycomb with a maximum height of 13 cm , impregnated with a copper-based preservative 0 ex 49.11 B Artists' screen prints (commonly described as serigraphs ), signed by the artist and numbered from 1 to 200 0 ex 49.1 1 B Microcopies on an opaque base for data banks and libraries ( a ) 0 ex 51.01 A Yarn of polytetrafluorethylene 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 56 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty ( % ) ex 51.01 A ex 51 . 01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A ex 51.01 A Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C , for use in the manufacture of weftless 'felts ' for papermaking machines ( a ) Yarn of a copolymer of glycolic acid and lactic acid for the manufacture of surgical sutures ( a ) Yarn wholly of polyglycollic acid Yarn of poly(1 ,4-dioxanone ) Non-textured filament yarn of polyvinyl alcohol ), for the manufacture of sleeves for printing rollers ( a ) Yarn of synthetic textile fibres exclusively of aromatic polyamides obtained by the polycondensation of ra-phenylenediamine and isophthalic acid Polyamide yarn , not textured , untwisted or with not more than 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexametyhlene adipamide ) and a copolyamide for the manufacture of knee-length stockings falling within subheading 60.03 B I , women's stockings falling within subheading 60.03 B II a ) or panty hose ( tights ) falling within subheading 60.04 B III a ) 1 ( a ) Monofil of polytetrafluoroethylene Monofil of poly(1 ,4-dioxanone ) Monofil of a copolymer of 1 ,3-dioxan-2-one with 1 ,4-dioxan-2,5-dione for the manufacture of surgical sutures ( a ) Polyimide strip Strip of polytetrafluoroethylene , whether or not in rolls , with an extension at break not exceeding 25 % Woven fabrics of polyvinyl alcohol fibres , for machine embroidery Woven poly(tetrafluoroethylene ) fibre fabric coated on one side with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form , whether or not coated on the same side with a metallic inorganic compound Unbleached linen yarn (excluding yarn of flax tow), measuring per kilogram 30 000 m or less , for the manufacture of multiple or cabled yarns of the footwear industry or for whipping cable ( a ) Textile fibres of polytetrafluoroethylene Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of w-phenylenediamine and isophthalic acid , for uses other than the manufacture of articles falling within Chapters 60 , 61 , 64 and 65 or of materials used in the manufacture of such articles ( a ) Polyvinyl alcohol fibres , whether or not acetalized 0 0 0 0 0 0 0 0 0 0 0 0 0 0 1,9 0 0 0 5 ex 51.02 A I ex 51.02 A I ex 51.02 A I ex 51.02 A II ex 51.02 A II ex 51.04 A IV ex 51.04 A IV or ex 59.08 ex 54.03 B I a ) ex 56.01 A ex 56.01 A ex 56.01 A and ex 59.01 B I ex 56.01 A Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation ofm-phenylenediamine and isophthalic acid and not less than 1 % and not more than 15 % by weight of fibres of poly (p-phenylene terephthalamide ) ( a ! Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 57 CCT heading No Description Rate of autonomous duty ( % ) ex 56.01 A Fibres wholly of poly(thio-l ,4-phenylene ) 0 ex 56.01 B Fibres entirely of Modal ( ISO ) 0 ex 59.03 B Bonded fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man-made fibres obtained by polycondensation of ra-phenylenediamine and isophthalic acid , whether or not impregnated or coated , in the piece or cut into rectangles 0 ex 59.03 B Poly(vinyi alcohol ) bonded fibre fabrics , with a thickness of not less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g / m2 and not more than 50 g / m 2 , whether or not impregnated or coated , in the piece or cut into rectangles 0 ex 59.03 B Bonded fibre fabrics with a thickness of not more than 300 micrometres of spun-bonded polyethylene fibres , with a weight not exceeding 115 g / m 2 , whether or not impregnated or coated , in the piece or cut into rectangles 0 ex 59.03 B Bonded fibre fabrics of polypropylene consisting of a meltblown central layer , laminated on each side with spun-bonded fibres , with a thickness of not more than 550 micrometres and a weight not exceeding 80 g / m2 , in the piece or simply cut into rectangular shape , not impregnated or coated 0 ex 59.04 Coir yarn , for the manufacture of carpets , carpeting and rugs , mats and the like ( a ) 0 ex 59.08 Knitted or woven fabric , coated or covered on one side with artificial plastic material in which are embedded microspheres 0 ex 59.12 Textile fabrics coated with adhesive in which are embedded microspheres , the diameter of which is not more than 75 micrometers , and weighing not more than 550 g /m2 0 ex 59.17 A Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products ( a ) 0 ex 59.17 D Yarn and strip of impregnated polytetrafluoroethylene , whether or not oiled or graphited 0 62.03 A I Sacks and bags , of a kind used for the packing of goods , used , of jute or of other textile bast fibres of heading No 57.03 0 62.03 B I a ) Sacks and bags , of a kind used for the packing of goods , used , of flax or of sisal 0 ex 68.16 B Microspheres containing more than 90% by weight of barium and titanium expressed as barium oxide and titanium dioxide with a diameter of less than 100 micrometers and a refractive index of not less than 2,1 and not more than 2,4 0 ex 69.09 B Catalysts supports consisting of porous cordierite or mullite ceramic pieces of roughly circular , square , rectangular or oval cross-section with parallel sides having an overall volume of not less than 240 ml and not more than 11 100 ml , and having a minimum external rectilineal dimension of not less than 20 mm and a maximum external rectilineal dimension of not more than 48 0 mm , having not less than one continuous channel per 1 00 mm2 running parallel to the main axis of symmetry , the total channel cross-section area being not less than 10% and not more than 80 % of the whole cross-section area 0 ex 69.09 B Plates made of dialuminium trioxide and titanium carbide with dimensions of not more than 48 x 48 mm , for the manufacture of magnetic heads ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 58 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) Yarns of 33 tex or a multiple thereof obtained from continuous spun glass filaments having a diameter of not less than 2,5 micrometres and not more than 5,1 micrometres , other than those treated so as to improve their adhesion to elastomers Yarns , spun from continuous glass filaments having a diameter of not less than 5 ,8 micrometres and not more than 6,5 micrometres of 33 , 34 or 51 tex or a multiple thereof ex 70.20 B ex 70.20 B ex 70.20 B ex 74.05 B ex 75.04 A Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres treated with resorcinolformaldehyde , of not less than 340 tex and not more than 680 tex Sheets and plates of polytetrafluoroethylene , with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibres fabric , laminated on both sides with copper foil Tubes of nickel , not alloyed , of a purity not less than 99% by weight , not deviating from straightness lengthwise by more than 1 mm per 150 cm of length , and with an outside diameter either :  not less than 231,36 mm and not more than 214 mm or  not less than 209,95 mm and not more than 210,59 mm or  not less than 168,28 mm and not more than 168,78 mm Waste of aluminium , other ( including factory rejects ) Aluminium alloy rectangular strip in coils , not lacquered , varnished , painted or plastic-coated , having a width of not less than 75 and not more than 230 mm and a thickness of not less than 2,9 and not more than 6,5 mm , containing by weight :  not less than 18 % and not more than 23 % of tin  not less than 0,7 % and not more than 1,5% of copper  other metals where present each having a concentration lower than that of the copper 0 0 7 0 0 0 0 0 0 0 0 0 0 76.01 B I b ) ex 76.03 ex 77.02 ex 81.03 B ex 81.04 D I b ) Ground and polished magnesium sheets whose dimensions do not exceed 770 x 1 020 mm, coated on one side with epoxy resin , insensitive to light Wire of unalloyed tantalum , of a diameter not less than 0 ,2 mm and not more than 0 ,5 mm , for the manufacture of capacitors ( a ) Chromium , in the form of cathode chips , pellets or briquettes , which contains not more than 0,10 % by weight of total oxygen , not more than 0,015 % by weight of total aluminium and not more than 0,001 % by weight of aluminium compounds insoluble in boiling 5N hydrochloric acid and in boiling fuming perchloric acid , and evaluated as aluminium , for the production of alloy for the manufacture of the following parts of gas turbines and jet engines ( a ):  blades , fixed or movable , including their rings  vanes  nozzles Electrolytic manganese of a purity of at least 99,7% by weight , for the chemical industry ( a ) Electrolytic manganese of a purity of at least 99,7 % by weight , for the production of non-ferrous alloys ( a ) ex 81.04 G I ex 81.04 G I ex 81.04 K I Waste and scrap titanium ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 1 . 7 . 85 Official Journal of the European Communities No L 170 / 59 CCT heading No Description Rate of autonomous duty (% ) Titanium sponge Immersion tube ( coils ) bundles consisting of an assembly of plastic tubes terminating at each end in a honeycomb structure ( end fitting ) surrounded by a pipe connector Components of separators for the separation of gases from gas mixtures , consisting of a bundle of permeable hollow fibres passing through a block of plastic material at one end and sealed at the other end - the whole being enclosed within a metal container , whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm Parts of equipment for the filtration and purification of water , consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end , the whole being enclosed in an artificial plastic cylinder ( a ) Apparatus for catalytic conversion of nitrogen oxides into nitrogen and water , consisting of shaped and fired units in honeycomb structure of a mixture of vanadium oxides or vanadium sulphates and titanium dioxide or barium sulphate in a metallic basket not exceeding 120 x 120 x 160 cm Parts of equipment for the purification of water by reverse osmosis , consisting essentially of plastic-based membranes , supported internally by textile materials which are wound round a perforated tube of plastic material and housed in a plastic cylinder Suction roll shells , not drilled , being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm , for use in machinery for making paper or paperboard ( a ) Typewriters with Braille characters Electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head , print and issue text on tape Integrally forged , rough-turned components , with unit weights of more than 150 tonnes , for reactor pressure vessels Hydraulic five-stage valve , with two magnetic valves for servo-control , consisting essentially of three plastic sections , for incorporation in water softening devices with automatic regeneration ( throughflow and counterflow ) with a maximum capacity of 650 L ion exchange volume ( a ) Dry zinc / carbon batteries of a voltage of not less than 5,5 and not more than 6,5 and of a size not exceeding 110 x 90 x 5 mm, for incorporation in film cassettes for instant pictures ( a ) Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory , and seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 X 50 mm Portable machines for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems , microphone and speaker , equipped with a standard electro-mcchanical Braille typewriter keyboard and an electromechanical Braille read-out unit with 20 characters , all contained in a case whose exterior dimensions do not exceed 24 x 36 x 11 cm Octagonal Eresnel lens of acrylic resin unmounted , for use in overhead projectors ( a ) ex 81.04 K I ex 84.17 F II ex 84.18 C II b ) ex 84.18 C II b ) ex 84.18 C II b ) ex 84.18 C II b ) ex 84.31 A ex 84.51 A ex 84.51 A ex 84.59 B ex 84.61 B ex 85.03 ex 85.22 C II ex 85.22 C II ex 90.01 A II 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 170 / 60 Official Journal of the European Communities 1 . 7 . 85 CCT heading No Description Rate of autonomous duty (% ) ex 90.01 B Material consisting of a polarizing film , supported on one or both sides by transparent material 0 ex 90.19 A III Vascular prostheses of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 90.19 A III Vascular prostheses incorporating a tubular carrier made of yarns enclosed in animal collagen 0 ex 90.19 B I Receivers of hearing aids , contained in a housing whose external dimensions excluding connecting points do not exceed 5x6x8 mm 0 ex 90.19 B II Reading appliances for the blind , in which a miniature camera using photo-transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 ex 98.10 B Flint wheels , whether or not with guard wheels , for use in the manufacture of non-refillable gas-fuelled pocket lighters ( a ) 0 ex 98.10 B Piezo-electric ignition mechanism 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .